DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 17/701,525, filed March 3, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed November 2, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 17/701,525, which include: Amendments to the Claims, and Remarks containing Applicant’s amendments. Examiner also acknowledges receipt of the Terminal Disclaimer (Paper Form PTO/AIA /26) filed on November 2, 2022.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant has amended Claims 1-3 and 5-6, with Claims 21-22 newly added. Claims 1-22 remain pending in the application.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant’s amendments have resolved the objection identified in Claim 2, and therefore the claim objection previously set forth in the Non-Final Office Action mailed August 2, 2022 is withdrawn. However, Examiner notes that Applicant’s amendments have introduced new claim objections, with the new claim objections identified in the relevant section below.
Regarding Applicant’s Remarks for Claims 1, 4, and 14-22 on the grounds of nonstatutory double patenting over Claims 1, 2, 7, 10, 11, 13, and 15 of U.S. Patent No. 11,301,771 (Kolter, Zico; Krishnan, Nikhil; Maasoumy, Mehdi; Ohlsson, Henrik (C3.ai, Inc.)) in view of Vlachopoulou et al., Aggregated Residential Load Modeling Using Dynamic Bayesian Networks, published in 2014 IEE International Conference on Smart Grid Communications, November 3-6 2014, pp.818-823 [hereafter referred as Vlachopoulou], Examiner points out that the Terminal Disclaimer filed by the Applicant (Paper Form PTO/AIA /26) on November 2, 2022 was reviewed by the Office and disapproved on November 7, 2022, with the following reasons listed below. Due to the disapproval status of the filed Terminal Disclaimer, the existing double patenting rejection is maintained, with the double patenting rejection updated based on Applicant’s latest set of amended and newly introduced claim limitations as shown in the indicated section provided below. Applicant is requested to re-submit the Terminal Disclaimer containing the proper information. 
“The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR1.321(a) and (b). (See FP 14.26.08). NOTE: Attorney not of record under customer number listing. Please file a POA that gives power to the attorney who is signing the TD. Also resubmit TD or file a TD that is signed by the applicant. No new fee required.”

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 17/701,525, which include: Remarks containing Applicant’s arguments.
Regarding Applicant’s Remarks for Claims 1-3 and 14-19 under 35 U.S.C. 101, Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner notes that Applicant has amended the independent and certain dependent claims, such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated §101 analysis according to the applicant’s amended claims are provided in the indicated sections below. However, Examiner notes that Applicant’s arguments contain certain assertions, which are addressed in the following paragraphs.
Regarding Applicant’s Remarks:
	“Claim 1 recites:
	A method of determining energy consumption, comprising:
training a network model, wherein the trained network model represents probabilistic relationships and dependencies between (i) a plurality of first features and (ii) a plurality of second features that are independent of or agnostic to the first features; and
using the trained network model to infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources based on limited amounts of aggregate energy consumption data received at one or more time intervals, wherein the aggregate
energy consumption data for a particular location represents an aggregate energy consumption by one or more energy consumption sources of the plurality of energy consumption sources during a particular time interval of the one or more time intervals.
In rejecting claim 1 the Office asserts the claims represent mathematical calculations
because the claims recite a "trained network model represent[ing] probabilistic relationships and
dependencies." Applicant respectfully disagrees and submits the Office's logic with respect to
interpreting claim 1 as reciting abstract mathematical concepts is incorrect. For example, in Ex
parte Linden, Appeal No. 2018-003323 (PTAB 2019), "the Examiner identifie[d] that the 'claimed
invention is directed to using the predicted character probabilities (mathematical formula) to
decode a transcription of the input audio into words or text data"' and therefore directed to abstract mathematical formulas. Ex parte Linden, at 6-7. In reversing the Examiner's rejection under §101 the PTAB noted that a "mathematical algorithm or formula, however, is not recited in the claims" and in doing so, distinguished between claims that may recite limitations based on
mathematical concepts and those that actually attempt to claim mathematical concepts. Id. at 9.
Like the claims in Ex parte Linden, the present claims do not recite abstract mathematical formulas or concepts and are therefore not patent ineligible on the basis of the abstract mathematical formulas subject matter grouping of judicial exceptions.”
Examiner has considered this argument, and has found the argument to be not persuasive. Examiner points out Applicant’s above argument is directed to the amended limitation found in the independent claim: “training a network model, wherein the trained network model represents probabilistic relationships and dependencies between (i) a plurality of first features and (ii) a plurality of second features that are independent of or agnostic to the first features”. Examiner points out that under its broadest reasonable interpretation, the term “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Examiner notes that the recited network model indicates that the network model represents probabilistic relationships and dependencies. A person having ordinary skill in the art would understand that representing probabilistic relationships and dependencies includes applying mathematical and statistical principles to produce those probabilistic relationships and dependencies. The application of these mathematical and statistical principles to produce the probabilistic relationships and dependencies (as well as the analysis involving these probabilistic relationships and dependencies) can be performed in a human mind, with pen and paper. Examiner additionally notes that the general usage of the term “training” in the recited claim broadly indicates performing an analysis or learning/teaching a concept. Examiner also further notes that Applicant’s recited limitation broadly recites “training a network model” but provides no further specifics of the training that would prohibit this training (i.e., analysis and learning) from being performed in the human mind, and instead, merely describes the result of the training of the network model, where this result is a “trained” network model representing probabilistic relationships and dependencies between the plurality of received input features (i.e., a plurality of first features and a plurality of second features). Hence, the high-level of generality recited in this limitation allows for an interpretation in which a human mind can perform the analysis and learning of a network model (i..e, “training”) based on receiving a plurality of first features and a plurality of second features, where the result of the analysis and learning is a network model containing probabilistic relationships and dependencies between the plurality of received input features. In other words, a human mind can analyze a plurality of first features and a plurality of second features to identify a set of relationships and dependencies between each respective feature, draw these relationships and dependencies in a graphical form on paper (where the drawing of these features and associated relationships represent a network model in which relationships between features are represented through connections/edges between nodes containing each feature), and apply statistical and mathematical principles to compute the associated probabilities associated with each associated relationship and dependency, where the final result produced by this analysis is a graphical network model that represents the probabilistic relationships and dependencies between these set of first features and second features. Hence this analysis of identifying and determining probabilistic relationships and dependencies between sets of first features and second features, and drawing the corresponding network graph to represent these probabilistic relationships and dependencies corresponds to a series of mental steps involving mathematical computations and decision-making, all of which represents a mental process (involving observations, judgments, evaluations, and opinions) that is implementable in a human mind, with aid of pen and paper (MPEP 2106.04(a)(2)(III)). Hence, given the evidence provided above, Applicant’s argument is not persuasive, and the existing 101 rejection is maintained.
Regarding Applicant’s Remarks:
“Furthermore, the PTAB noted that the claims at issue in Ex parte Linden would be patent eligible, even if it were appropriate to interpret the claims as reciting mathematical formulas, because the claims at issue in that case "achieved an improved technological result." Id. at 10-11. Like the claims at issue in Ex part Linden, even if it were appropriate to interpret the pending claims as reciting abstract mathematical formulas, a point which Applicant does not concede, the present claims should be found patent eligible because the claims recite specific features that achieve an improved technological result. For example, Monacchi 2014, which is cited by the Office, states that "there exists no NILM algorithm [i.e., load disaggregation algorithm] able to" perform load disaggregation in a non-intrusive manner. It is precisely this problem that is solved by the features of claim 1, thereby demonstrating an improved technological result and confirming the eligibility of the pending claims.”
Examiner has considered this argument, and has found the argument to be not persuasive. Examiner points out Applicant’s above argument is also directed to the amended limitation found in the independent claim: “training a network model, wherein the trained network model represents probabilistic relationships and dependencies between (i) a plurality of first features and (ii) a plurality of second features that are independent of or agnostic to the first features”. Examiner notes that Applicant’s above argument includes a spurious argument since it is based on applying a statement from a prior art reference (Monacchi 2014) that was not cited in the prior 101 rejection. Examiner further points out that Applicant’s above argument only cites a portion of the statement from the Monacchi 2014 reference (where the entire statement from Monacchi 2014 p.9 Section 4.1 reads as follows: “… Nevertheless, there exists no NILM algorithm able to solve the problem in all its aspects.”). This entire statement from Monacchi 2014 suggests that different variants or additions to the NILM algorithm are needed to solve a non-intrusive load disaggregation problem, which is different than Applicant’s above assertion that indicates no such NILM algorithm exists to solve the load disaggregation problem (and hence suggesting that Applicant is the first to solve the load disaggregation problem in a non-intrusive manner). In fact, Monacchi 2014 clearly indicates in the same paragraph that solving the NILM problem based on collected measurements and models was presented in reference [13] (Monacchi 2014 p.9 Section 4.1 1st paragraph: “Specifically, NILM tries to solve the disaggregation of aggregated appliance power loads under the influence of noise in measurements and models. NILM was initially presented by Hart [13] …”, with reference [13] pointing to G. Hart, “Nonintrusive appliance load monitoring”, Proc. of the IEEE, vol.80, no.12, pp.1870—1891, 1992). Hence, this aspect of Applicant’s argument is not persuasive, and the existing 101 rejection is maintained.
Examiner further notes that Applicant’s argument is based on an assertion that Applicant’s broad recitation of “training a network model” represents a technological improvement of a non-intrusive load disaggregation algorithm. Examiner additionally points to MPEP 2106.04(d) and MPEP 2106.05(a) for providing guidance and examples to determine whether additional elements in a claim integrate a judicial exception into a practical application, such as specifying an improvement in the functioning of a computer or an improvement to other technology or technical field. In particular, MPEP 2106.05(a) states that “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” and “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.”, further emphasizing that “Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”
With respect to the recited guidance provided in MPEP 2106.05(a), Examiner points out that Applicant’s specification and associated claims fail to detail any specific features that are recited in the claims as being representative of improvements of a load disaggregation algorithm performed in a non-intrusive manner, such that a person of ordinary skill in the art would find obvious as being an improvement to the functioning of a computer or to a technological process. As established earlier in response to Applicant’s preceding argument, Examiner points out that Applicant’s invention is not the first to present the concept of NILM, since Monacchi 2014 clearly indicates that the concept of NILM (e.g., non-intrusive load disaggregation) was introduced in the Hart reference, which discusses the usage of collected data and models to solve the NILM problem. Examiner additionally points out that Applicant’s specification does not recite the term “non-intrusive” in describing the claimed invention, thus making it non-obvious how certain features recited in the claims represent a technological improvement with respect to load disaggregation being performed in a non-intrusive manner that is being asserted by the Applicant. With respect to Applicant’s recited claim limitations in the independent claims, as established earlier, Applicant’s recited limitation in independent Claim 1 broadly recites “training a network model” but provides no specifics of the training other than describing the result of the training, where this result is a trained network model representing probabilistic relationships and dependencies between the plurality of received input features. Applicant’s initial set of limitations in independent Claim 1 prior to the latest set of amendments (where training the network model broadly recites identifying probabilistic relationships and dependencies between “a plurality of user features”, and “a plurality of external features that are independent of or agnostic to the user features”) does not exhibit any collection or extraction of data features that would represent a technological improvement to load disaggregation being performed in a non-intrusive manner. Additionally, Applicant’s latest amendments contains additional amended changes that now recites training a network model to use the plurality of collected data features that are even broader than what was previously recited in the initial set of limitations in independent Claim 1, as these plurality of data features are now addressed as “a plurality of first features” and “a plurality of second features that are independent or agnostic to the first features”, where this high-level of generality of these plurality of data features also does not recite any collection or extraction of features that would represent a technological improvement to load disaggregation being performed in a non-intrusive manner. 
Furthermore, as indicated in the Non-Final Office Action mailed August 2, 2022, Applicant’s recited limitation in independent claim 1 (“… using the trained network model to infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources …”) contains two aspects, where the first aspect contains the limitation (“… infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources …”) which broadly indicates a mental process, as a human mind can infer or perform estimates of disaggregated energy consumption values based on analyzing the collected data from a plurality consumption sources associated with a particular household (MPEP 2106.04(a)(2)(III)), and a second aspect that includes the additional claim element (“… using a trained network model …”). Under the Step 2A Prong 2 and Step 2B analysis, this additional claim element indicating the use of a trained network model is recited at a high-level of generality such that this claim element is interpreted as merely applying a trained network model to perform the inference or estimate process that can be performed by a human mind, and hence represents a process of applying mere instructions on a generic computer to execute a judicial exception, which does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application of performing load disaggregation in a non-intrusive manner, nor add significantly more than the judicial exception, alone or in combination with other elements in the claim (MPEP 2106.05(f)). Additionally, according to the same Non-Final Office Action, the additional claim element recited in independent claim 1: “… based on limited amounts of data received at one or more low frequency intervals” (which is now amended as “… based on limited amounts of data received at one or more time intervals”) broadly indicates the collection of sampled data received at periodic intervals. Under the Step 2A Prong 2 analysis, this additional claim element is directed to aspects of insignificant extra-solution activity and necessary data gathering and outputting (MPEP 2106.05(g)), which does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application of performing load disaggregation in a non-intrusive manner. Under the Step 2B analysis, this additional claim element is directed to aspects of storing and retrieving information in memory, as well as activities associated with necessary data gathering and outputting in the context of presenting offers and gathering statistics (where the receiving of these sampled data represent the gathering of statistical information to calculate an output as a presented offer), both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements of the claim (MPEP 2106.05(d)(II), list 1, example iv; and MPEP 2106.05(d)(II), list 3, example iv.). Hence, Applicant’s set of claims fail to include sufficient details that would make apparent to a person having ordinary skill in the art that the claimed invention is directed to an obvious technological improvement of performing load disaggregation in a non-intrusive manner, and as such, Applicant’s argument is not persuasive, and the existing 101 rejection is maintained. 
Regarding Applicant’s Remarks:
“Additionally, the Office asserts the claim features represent "an analysis/decision-making process, which is a mental process ... that is implementable in a human mind." Action at 12. Applicant respectfully disagrees. As an initial matter, the subject matter eligibility framework for analyzing claims is through the lens of a person of ordinary skill in the art informed by the Specification. See MPEP § 2106.05. When properly considered in that context, it is clear that the human mind cannot perform training of a network model as claimed, nor can the human mind use the trained network model to infer or estimate load disaggregation for a plurality of energy consumption sources based on aggregate energy consumption data, as in claim 1. Accordingly, the assertion that the pending claims are directed to abstract mental processes is also incorrect.”
Examiner has considered this argument, and has found the argument to be not persuasive. As established earlier in response to Applicant’s preceding argument, Examiner points out that Applicant’s recited limitation “training a network model” is done at a high-level of generality that leads to a broadest reasonable interpretation in which a human mind can perform this analysis and learning of a network model (where this process of analysis and learning is referred to as “training”). In other words, a human mind can analyze a plurality of first features and a plurality of second features to identify a set of relationships and dependencies between each respective feature, draw these relationships and dependencies in a graphical form on paper (where the drawing of these features and associated relationships represent a network model in which relationships between features are represented through connections/edges between nodes containing each feature), and apply statistical and mathematical principles to compute the associated probabilities associated with each associated relationship and dependency, where the final result produced by this analysis is a graphical network model that represents the probabilistic relationships and dependencies between these set of first features and second features. Furthermore, as indicated in the Non-Final Office Action mailed August 2, 2022, Applicant’s recited limitation in independent claim 1 (“… using the trained network model to infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources …”) contains two aspects, where the first aspect contains the limitation (“… infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources …”) which broadly indicates a mental process, as a human mind can infer or perform estimates of disaggregated energy consumption values based on analyzing the collected data from a plurality consumption sources associated with a particular household (MPEP 2106.04(a)(2)(III)), and a second aspect that includes the additional claim element (“… using a trained network model …”). Under the Step 2A Prong 2 and Step 2B analysis, this additional claim element indicating the use of a trained network model is recited at a high-level of generality such that this claim element is interpreted as merely applying a trained network model to perform the inference or estimate process that can be performed by a human mind, and hence represents a process of applying mere instructions on a generic computer to execute a judicial exception, which does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application, nor add significantly more than the judicial exception, alone or in combination with other elements in the claim (MPEP 2106.05(f)). Hence, given the above evidence, Applicant’s argument is not persuasive, and the existing 101 rejection is maintained. 
Regarding Applicant’s Remarks for Claims 1-10 and 14-20 under 35 U.S.C. 103 as being unpatentable over Vlachopoulou et al., Aggregated Residential Load Modeling Using Dynamic Bayesian Networks, published in 2014 IEEE International Conference on Smart Grid Communications, November 3-6 2014 [hereafter referred as Vlachopoulou], in view of Tomlinson, Jr., et al., U.S. PGPUB 2010/0305889, published 12/2/2010 [hereafter referred as Tomlinson], in further view of Monacchi et al., GREEND: An Energy Consumption Dataset of Households in Italy and Austria, arXiv:1405.3100v2, May 22 2014 [hereafter referred as Monacchi 2014]; and for Claims 11-13 under 35 U.S.C. 103 as being unpatentable over Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 as applied to Claim 10; in even further view of Monacchi et al., Strategies for Domestic Energy Consumption in Carinthia and Friuli-Venezia Giulia, published in IECON 2013 39th Annual Conference of the IEEE Industrial Electronics Society, November 10-13 2013 [hereafter referred as Monacchi 2013], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive.
Regarding Applicant’s Remarks:
“In rejecting claim 1, the Office concedes that Vlachopoulou and Tomlinson do not disclose the above-identified feature of claim 1 (see Action at 25 (stating "Vlachopoulou in view of Tomlinson does not explicitly teach ... based on limited amounts of data received at one or more low frequency intervals" as in claim 1) and offers Monacchi 2014 to cure the deficiencies of Vlachopoulou and Tomlinson (Action at 25). However, as shown below, Monacchi 2014 fails to cure the deficiencies of Vlachopoulou and Tomlinson.
Monacchi 2014 describes a dataset, referred to as "the GREEND dataset, containing detailed power usage information obtained through a measurement campaign in households in Austria and Italy." Monacchi 2014 at Abstract. Monacchi 2014 also described consumption scenarios and design choices for a sensing infrastructure used to generate the GREEND dataset, as well as circumstances used to "benchmark the [GREEND] dataset with state-of-the-art techniques in load disaggregation, occupancy detection and appliance usage mining." Monacchi 2014 at Abstract. In Monacchi 2014 detailed energy usage data was collected. For example, Monacchi 2014 explains that "active power measurements" were collected (Monacchi 2014 at§3 .2) using Plugwise kits installed at each outlet where power consumption of an electrical device was monitored (Id). Table 2 of Monacchi identifies exemplary devices for which active power consumption were monitored in 9 different test homes using the Plugwise kits. The Office asserts that Monacchi 2014 discloses receiving energy consumption data "at one or more intervals" and in so doing, cites to Monacchi 2014's sampling/measuring rate of 1 Hz (i.e., 1 measurement per second). Applicant respectfully submits that measuring energy consumption data on a per device level (e.g., active measurements using Plugwise kits) at 1 second (i.e., 1 Hz) intervals, as relied upon by the Office, is not the same as "aggregate energy consumption data", as in claim 1.”
Examiner has considered this argument, and has found the argument to be not persuasive. As indicated in the Non-Final Office Action mailed August 2, 2022, the Monacchi 2014 reference teaches the following limitation “… based on limited amounts of data received at one or more low frequency intervals.”. Under its broadest reasonable interpretation in light of the evidence provided by Applicant’s claims 15 and 19, the term “limited amounts of data” broadly recites the selection (i.e., sampling) of input data from one or more of a plurality of customers, while the term “low frequency intervals” broadly recites the periodicity/time duration in which low frequency input data is captured, and hence this limitation broadly recites receiving sampled low frequency data from one or more of a plurality of customers, captured at a periodic time duration. Monacchi 2014 teaches the general collection of active power measurements from different types of households, where the sampling frequency is at 1Hz (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs: “… The measurement campaign is carried out within the MONERGY project … For the selection of the features of interest we considered the requirements of load disaggregation applications … we decided to collect active power measurements at 1Hz, as this allows the identification of more than 8 devices through load disaggregation algorithms [1] …”; p.5 Section 3.2 Deployment: “… Campaign duration: The campaign was designed to last one year, in order to observe and be able to model seasonal consumption behavior of inhabitants …”; and p.9 Section 4.1 Non-Intrusive appliance load monitoring, 2nd paragraph: “… For the evaluation we used the data of house with ID#0 and #2 for 7 consecutive days.”). A person having ordinary skill in the art would understand that the term “Hz” is a measurement of cycles per second, which is a granular form of measuring the frequency of energy information provided over a period of time, and as such, this collection of energy measurement collection at this frequency rate over a period of days or a span of a year during an energy campaign  corresponds to “… one or more low frequency intervals” as well as “… one or more time intervals” as recited by the Applicant’s claim under its broadest reasonable interpretation. Furthermore, Examiner points out that Applicant’s argument that the ARM-based platform consisting of an external battery and A Plugwise Basic kit does not represent a system of aggregating power measurements is not persuasive. The term “aggregate energy consumption data” that is now amended into Applicant’s recited limitation (“… based on limited amounts of aggregate energy consumption data received at one or more time intervals”) broadly indicates a collection of energy consumption data representing a total load for a particular household, which is the function that is provided by the ARM-based platform taught in Monacchi 2014, as it collects power measurements from devices and collects these measurements on this single platform, where these measurements from these devices represent an aggregated power draw for a household (Monacchi 2014 p.6 Section 3.3 Measurement setting: “Our deployment consists of an ARM-based platform (e.g., Raspberry Pi or BeagleBone) connected to an Anker Astro E5 15000mAH external battery, as well as a Plugwise Basic kit. The Plugwise kit consists of a Zigbee network of 9 sensing outlets, each collecting active power measurements from the connected load. The collection takes place in epochs. …” and p.9 Section 4.1 Non-Intrusive appliance load monitoring, 2nd paragraph: “Our evaluation is based on the load disaggregator presented in [14], which uses particle filtering (PF) to estimate the appliance state of all used appliances. … The PF is used to estimate the household power demand according to the given appliance models … For the evaluation we used the data of house with ID#0 and #2 for 7 consecutive days. … The aggregated power draw is composed by 6 different appliances which are listed in Table 3. …”). Hence, given the above evidence, the Monacchi 2014 is still within the scope of the Applicant’s amended limitation, and hence Applicant’s argument is not persuasive, and the existing prior art rejection is maintained. 
Regarding Applicant’s Remarks:
“Furthermore, although the Office cites to portions of Monacchi 2014 as relating to performing load disaggregation using the above-described detailed measurement data, such portions of Monacchi 2014 do not support a conclusion that claim 1 is obvious in combination with the other references cited by the Office. As an initial matter, Monacchi 2014 states that "there exists no NILM algorithm able to solve the problem [of load disaggregation] in all its aspects." Monacchi 2014 at§ 4.1. In the research described in Monacchi 2014 a particle filter-based load disaggregation approach was evaluated in which devices were modelled as Hidden Markov Models (HMMs) having states that define device on-off states and the device-specific measurements were used to evaluate whether the HMMs could be used for load disaggregation estimation. The HMM approach described in Monacchi 2014 does not disclose or suggest a network model trained to perform load disaggregation in a manner that infers or estimates "disaggregated energy consumption values for a plurality of energy consumption sources based on limited amounts of aggregate energy consumption data" as claimed-instead, the HMM model of Monacchi 2014 relies on state data of individual powered devices to predict the on/off states of each device individually.”
Examiner has considered this argument, and has found the argument to be not persuasive. Examiner notes that Applicant’s above argument includes a spurious argument since it is based on applying a statement from a prior art reference (Monacchi 2014) that was not cited in the prior 103 rejection. As established earlier in response to Applicant’s preceding argument, the statement from Monacchi 2014 suggests that different variants or additions to the NILM algorithm are needed to solve a non-intrusive load disaggregation problem, which is different than Applicant’s above assertion that indicates no such NILM algorithm exists to solve the load disaggregation problem (where Monacchi 2014 p.9 Section 4.1 1st paragraph clearly indicates in the same paragraph that solving the NILM problem based on collected measurements and models was presented in reference [13], with reference [13] pointing to the Hart reference). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, as indicated in the Non-Final Office Action mailed August 2, 2022, Examiner points out that the Monacchi 2014 reference was only used to teach the following limitation from independent Claim 1: “… based on limited amounts of data received at one or more low frequency intervals”, with the rest of the limitations from independent Claim 1 being taught by the Vlachopoulou and Tomlinson references. Examiner points to the same Non-Final Office Action for the claim mapping details for those respective independent claim limitations, as well as the relevant 103 prior art section provided below. Hence, given the reasons provided above, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“The cited portions of Vlachopoulou and Tomlinson fail to cure the deficiencies of Monacchi 2014. For example, Vlachopoulou describes a Bayesian network for predicting aggregate HV AC loads, but does not describe a trained network model that infers or estimates "disaggregated energy consumption values for a plurality of energy consumption sources based on limited amounts of aggregate energy consumption data," as in claim 1. Tomlinson describes an appliance probability estimator (APE) for estimating values of an appliance state matrix (e.g., a matrix indicating which appliances are in an on or off state) and a total consumption of power based on the appliance states. Tomlinson at [0023]. The system of Tomlinson also includes an appliance combinatorial estimator (ACE) that receives the outputs of the APE and computes the difference between a total measured power consumption and an estimated power consumption (i.e., the output of the APE), where the estimated power consumption is accepted as valid (i.e., the current on-off states of appliances is valid) when it is lower than the actual or measured power consumption. See Tomlinson at [0023]-[0025]. Accordingly, the APE and ACE of Tomlinson operate in a manner similar to Monacchi 2014, which relies on on/off state information of powered devices, which is not the same as the above-identified feature of claim 1. For at least this additional reason, claim 1 is allowable. For at least the foregoing reasons, Applicant requests withdrawal of the rejection of record.”
Examiner has considered this argument, and has found the argument to be not persuasive. Examiner points out that Applicant’s above arguments contains two sub-arguments, each of which are addressed in the following paragraphs.
With regards to Applicant’s sub-argument indicating that the Vlachopoulou reference does not teach a trained network model that infers or estimates disaggregated energy consumption values for a plurality of energy consumption sources based on limited amounts of aggregate energy consumption data, Examiner has considered this sub-argument and finds the argument to be not persuasive. As indicated in the Non-Final Office Action mailed August 2, 2022, Examiner points out that the Vlachopoulou reference was used to teach the following limitation from independent Claim 1: “… training a network model, wherein the trained network model represents probabilistic relationships and dependencies between (i) a plurality of user features and (ii) a plurality of external features that are independent of or agnostic to the user features …”, with the rest of the limitations from independent Claim 1 being taught by the Tomlinson and Monacchi 2014 references. Examiner points to the same Non-Final Office Action for the claim mapping details for those respective independent claim limitations, as well as the relevant 103 prior art section provided below Vlachopoulou teaches creating and determining the network structure of a dynamic Bayesian network (DBN) for modeling aggregated load for multiple end-user appliances in the context of a HVAC system, where the network model structure comprises of a series of nodes and directed arcs/edges, where each node represents variables obtained from collected data, and the directed arcs/edges represent relationships between the variables. Vlachopoulou teaches that a Bayesian network is a probabilistic graphical model containing nodes and directed arcs/edges, where the nodes represent random variables and edges represent conditional dependencies, where these probabilities are derived from collected data or prior knowledge, where the collected data or prior knowledge are in the form of evidence variables. These knowledge/evidence variables and random variables are used to generate and construct a probabilistic graphical model representing a network model, and thus represent at a high-level of generality a plurality of first features and a plurality of second features that are independent of or agnostic to the first features, respectively. Hence, this Bayesian network model is constructed based on a set of collected data based on prior knowledge identified as a set of evidence or knowledge variables (representing a set of first features) on a set of identified random variables (representing a set of second features) (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “A Bayesian network (BN) is a probabilistic graphical model, where nodes represent random variables and directed arcs/edges represent conditional dependencies. Every random variable has an associated conditional probability table which contains the probabilities of the variable being assigned to specific values or states based on the values of parent variables … Probabilities are derived from collected data or prior knowledge. … Once a BN is constructed, the values of certain variables are set based on evidence or observations. We then compute the posterior probabilities of query variables given the set of evidence variables as knowledge.”). Additionally, Vlachopoulou teaches learning and inference phases for the network model, where conditional probabilities are computed for each node in the network model using collected data or prior knowledge, where this learning phase corresponds to a process for training a network model, and the inference phase corresponds to a process for using the trained network model to infer or estimate results (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “… Every random variable has an associated conditional probability table which contains the probabilities of the variable being assigned to specific values or states based on the values of parent variables … Probabilities are derived from collected data or prior knowledge … Once a BN is constructed, the values of certain variables are set based on evidence or observations. We then compute the posterior probabilities of query variables given the set of evidence variables as knowledge.”; p.820 Section IV.A. Learning and Inference 1st-3rd paragraphs: “During the learning phase, the conditional probabilities mentioned in Section II, for each node are derived … After the learning stage is complete, inferencing can be used to query the DBN for results …”; and p.821 col.2 2nd paragraph: “… the HVAC thermal energy,             
                
                    
                        Q
                    
                    
                        h
                    
                
            
        , is another variable whose value is essential for the analysis of load modeling … In a similar manner, other nodes can be used as query nodes, like COP and             
                
                    
                        Q
                    
                    
                        i
                    
                
            
        , that influence the load value …”). Hence, given the reasons provided above, Applicant’s argument with respect to the Vlachopoulou reference is not persuasive, and the prior art rejection is maintained.
With regards to Applicant’s sub-argument indicating that the Tomlinson reference does not teach a trained network model that infers or estimates disaggregated energy consumption values for a plurality of energy consumption sources based on limited amounts of aggregate energy consumption data, Examiner has considered this sub-argument and finds the argument to be not persuasive. Examiner points out that Applicant’s argument relies on the assertion that the Tomlinson reference relies on the Bayesian network that performs the load disaggregation of appliances to be based on estimating the “on/off state information of powered devices, which is not the same as the above-identified feature of claim 1”. Examiner notes that Applicant’s independent Claim 1 merely recites “training a network model …” and “using a network model to infer or estimate …”, where the recited network model does not contain features or limitations that would restrict the network model from performing load disaggregation based on estimating on/off state information from appliances/devices. As established earlier, Examiner points out that Applicant’s initial set of limitations from independent Claim 1 indicated that the plurality of features include “a plurality of user features” and “a plurality of external features that are independent of or agnostic to the user features” (which are now amended to be even broader than the initial set of limitations, as they now recite “a plurality of first features” and “a plurality of second features that are independent of or agnostic to the first features”, without detailing the contents of either plurality of features). Applicant’s specification paragraph [0044] indicates that user information includes “… aggregated energy consumption data at one or more low frequency time intervals. In some instances, the aggregated energy consumption data at low frequency time intervals can correspond to daily, monthly, or yearly, etc. total energy consumption data. Examples of the aggregated energy consumption data can include, but are not limited to, monthly electricity bills and usage, monthly gas bills and usage, etc.”, while Applicant’s specification paragraphs [0092] and [00105]-[00106] indicates that the [0092]: “… external data sources may include … meter data management (MDM) systems …”, where data collected by an energy management platform can be [00105]-[00106]: “various data supporting the energy management platform 902 … time series data (e.g., meter readings, meter events, etc.) may be stored in the key/value store …”. A person having ordinary skill in the art would understand that electricity is a consumer resource that costs money, such that users living in a residential home would not reasonably have their appliances/devices constantly turned on or connected to a power source when their appliances/devices are not in use. Hence, collected electricity power usage measurements represented by the meter readings and events from those appliances/devices would still be based on some on/off state information that indicates the amount of power being consumed or used by an appliance or device during the time that the appliance/device is drawing electricity/power. Examiner further points out that the Tomlinson reference also collects other features (such as residential home location/building details such as year build, square footage, number of bedrooms/bathrooms, number of stories) that does not rely on appliance on/off state information from the respective appliance/device, where this information is also applied as parameters to build the Bayesian network model used in the Appliance Probability Estimator (Tomlinson [0021]-[0022]: “… the decomposition module uses knowledge of installation location of the cognitive energy meter system to gather additional Meta data related to the customer site … a global positioning system (GPS) module may be used along with the sensing module to detect the consumer location data … the Internet databases 70 … The information obtained from Internet databases may be used to determine … home details such as home value, square footage, number of stories number of bedrooms and bathrooms, type of heating and cooling system, and year built … It should be noted that the above parameters are exemplary and any other such parameters may also be used to build the probability model …”). Hence, given the reasons provided above, Applicant’s argument with respect to the Tomlinson reference is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
	“Claims 2-10 and 14-20 depend either directly or indirectly from independent claim, and
therefore, inherit every element of the claim(s) from which they depend. Accordingly, dependent
claims 2-10 and 14-20 are patentable at least for the reasons set forth with respect to the
independent claims. Further, these claims set forth additional elements making them patentable in
their own right. Therefore, Applicant respectfully requests that the rejections of dependent claims
2-10 and 14-20 also be withdrawn.”
Examiner has considered this argument, and has found the argument to be not persuasive. Examiner points out that Applicant’s arguments for the dependent claims are the same as Applicant’s previous set of arguments made for the limitations recited in independent Claim 1. As established in response to the previous set of arguments in the above paragraphs, Applicant’s arguments concerning the identified limitations in independent Claim 1 were not persuasive, and hence Applicant’s arguments for the dependent claims are also not persuasive, and thus the prior art rejections for these dependent claims are maintained.
Regarding Applicant’s Remarks:
“Claims 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Vlachopoulou in view of Tomlinson in view of Monacchi 2014, as applied to claim 10, and further in view of Monacchi 2013. Applicant respectfully traverses the rejection. 
Claims 11-13 depend either directly or indirectly from independent claim, and therefore, inherit every element of the claim(s) from which they depend. As explained above, Vlachopoulou, Tomlinson, and Monacchi 2014 fail to disclose or suggest every feature of claim 1, from which claims 11-13 depend. Monacchi 2013 fails to cure the deficiencies of Vlachopoulou, Tomlinson, and Monacchi 2014 with respect to the above-identified features of claim 1. Accordingly, dependent claims 11-13 are patentable at least for the reasons set forth with respect to independent claim 1 above. Therefore, Applicant respectfully requests that the rejections of dependent claims 11-13 also be withdrawn.”
Examiner has considered this argument, and has found the argument to be not persuasive. Examiner points out that Applicant’s arguments for these dependent claims 11-13 include the same previous set of arguments made for the limitations recited in independent Claim 1. As established in response to the previous set of arguments in the above paragraphs, Applicant’s arguments concerning the identified limitations in independent Claim 1 were not persuasive, and hence Applicant’s arguments for the dependent claims are also not persuasive. Furthermore, Examiner notes that Applicant’s argument include the broad assertion that Monacchi 2013 does not teach the limitations found in dependent claims 11-13, but fails to provide evidence to support this assertion. Examiner points out that the Monacchi 2013 reference does teach the respective limitations as indicated in the Non-Final Office Action mailed August 2, 2022, where the claim mapping details for those dependent claim limitations are provided in the same Non-Final Office Action as well as in the relevant 103 prior art section indicated below. Hence, given the reasons presented above, Applicant’s argument is not persuasive, and the prior art rejections for these dependent claims are maintained.
	As noted above, Applicant’s amended claim limitations necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the relevant sections indicated below.
	
Claim Objections
Claims 3, 15, and 19-20 are objected to 
because of the following informalities: 
Claim 3: The term “the energy consumption sources” should be corrected as “the plurality of energy consumption sources” to be consistent with the amended term established in parent dependent Claim 2. Appropriate correction is required.
Claim 15: The term “the one or more low frequency intervals” should be corrected as “the one or more time intervals” to be consistent with the amended term established in parent independent Claim 1. Appropriate correction is required.
Claims 19 and 20: The term “the limited amounts of data” should be corrected as “the limited amounts of aggregate energy consumption data” to be consistent with the amended term established in parent independent Claim 1. Appropriate correction is required.
Claim 19: The term “one or more of the plurality of customers” should be corrected as “one or more of a plurality of customers” since the original antecedent basis for this term is now explicitly removed from parent independent Claim 1. Appropriate correction is required.
Claim 20: The term “the one or more low frequency intervals” should be corrected as “the one or more time intervals” to be consistent with the amended term established in parent independent Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-13, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2,
Claim 2 recites the limitation “… wherein the plurality of user features include household or business properties, the plurality of external features include external conditions …” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim, since Applicant has amended parent independent Claim 1 to explicitly remove the original antecedent basis for this limitation. Examiner points out it is no longer obvious from the claim context whether “the plurality of user features” is being referenced as “a plurality of first features” or “a plurality of second features that are independent of or agnostic to the first features” recited in independent Claim 1, or whether “the plurality of external features” is being referenced as “a plurality of first features” or “a plurality of second features that are independent of or agnostic to the first features” recited in independent Claim 1, without also taking into account the history of the amended changes made in independent Claim 1 by the Applicant. For the purposes of examination, Examiner will continue to interpret based on the history of the amended changes made in independent Claim 1 in order to properly map the limitations, where “the plurality of user features” is associated with “a plurality of first features”, and “the plurality of external features” is associated with “a plurality of second features that are independent of or agnostic to the first features”. In other words, Examiner will treat this limitation according to the identified corrections: “… wherein the plurality of first features include household or business properties, the plurality of second features include external conditions …”.
Claim 3 is a dependent claim tracing back to parent dependent claim 2, 
and as such, inherits the same lack of antecedent issues established in Claim 2. Hence, Claim 3 is also rejected as being indefinite by virtue of dependency.
Regarding Claim 5,
Claim 5 recites the limitation “… wherein the Bayesian network model utilizes a directed acyclic graph (DAG) to represent the user features and the external features” in lines 1-3. There is insufficient antecedent basis for the identified terms in the claim, since Applicant has re-parented this claim from dependent Claim 4 to independent Claim 1, where independent Claim 1 has been amended by the Applicant to explicitly remove the original antecedent basis for the above terms recited in this limitation. Examiner points out it is no longer obvious from the claim context whether “the user features” is being referenced as “a plurality of first features” or “a plurality of second features that are independent of or agnostic to the first features” recited in independent Claim 1, or whether “the external features” is being referenced as “a plurality of first features” or “a plurality of second features that are independent of or agnostic to the first features” recited in independent Claim 1, without also taking into account the history of the amended changes made in independent Claim 1 by the Applicant. Furthermore, due to the re-parenting of this claim from dependent Claim 4 to independent Claim 1, term “the Bayesian network model” also has insufficient antecedent basis since amended independent Claim 1 does not contain any limitation that establishes the antecedent or relationship that the recited network model is a Bayesian network model. For the purposes of examination, Examiner will treat this limitation according to the identified corrections: “… wherein a Bayesian network model utilizes a directed acyclic graph to represent the plurality of first features and the plurality of second features”.
Regarding Claim 6,
Claim 6 recites the limitation “… wherein each user feature or external feature is represented by a node in the Bayesian network model” in lines 1-2.  There is insufficient antecedent basis for the identified terms in the claim, since Applicant has re-parented this claim from dependent Claim 4 to independent Claim 1, where independent Claim 1 has been amended by the Applicant to explicitly remove the original antecedent basis for the above terms recited in this limitation. Examiner points out it is no longer obvious from the claim context whether “each user feature” is a part of “a plurality of first features” or “a plurality of second features that are independent of or agnostic to the first features” recited in independent Claim 1, or whether “each external feature” is a part of “a plurality of first features” or “a plurality of second features that are independent of or agnostic to the first features” recited in independent Claim 1, without also taking into account the history of the amended changes made in independent Claim 1 by the Applicant. Furthermore, due to the re-parenting of this claim from dependent Claim 4 to independent Claim 1, term “the Bayesian network model” also has insufficient antecedent basis since amended independent Claim 1 does not contain any limitation that establishes the antecedent or relationship that the recited network model is a Bayesian network model. For the purposes of examination, Examiner will treat this limitation according to the identified corrections: “… wherein each first feature or second feature is represented by a node in a Bayesian network model.”.
Claims 7-13 are dependent claims tracing back to parent dependent claim 6, 
and as such, inherit the same lack of antecedent issues established in Claim 6. Hence, Claims 7-13 are also rejected as being indefinite by virtue of dependency.
Regarding Claim 16,
Claim 16 recites the limitation “… wherein the plurality of external features comprise geophysical and/or building characteristics” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, since Applicant has amended parent independent Claim 1 to explicitly remove the original antecedent basis for the above terms recited in this limitation. Examiner points out it is no longer obvious from the claim context whether “the plurality of external features” is being referenced as “a plurality of first features” or “a plurality of second features that are independent of or agnostic to the first features” recited in independent Claim 1, without also taking into account the history of the amended changes made in independent Claim 1 by the Applicant. For the purposes of examination, Examiner will treat this limitation according to the identified corrections: “… wherein the plurality of second features comprise geophysical and/or building characteristics”.
Claim 17 is a dependent claim tracing back to parent dependent claim 16, 
and as such, inherits the same lack of antecedent issues established in Claim 16. Hence, Claim 17 is also rejected as being indefinite by virtue of dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner points out that the Terminal Disclaimer filed by the Applicant on November 2, 2022 (Paper Form PTO/AIA /26) was reviewed by the Office and disapproved on November 7, 2022, with the following reasons listed below. Due to the disapproval status of the filed Terminal Disclaimer, the existing double patenting rejection is maintained, with the double patenting rejection updated based on Applicant’s latest set of amended and newly introduced claim limitations as shown below. Applicant is requested to re-submit the Terminal Disclaimer containing the proper information. 
“The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR1.321(a) and (b). (See FP 14.26.08). NOTE: Attorney not of record under customer number listing. Please file a POA that gives power to the attorney who is signing the TD. Also resubmit TD or file a TD that is signed by the applicant. No new fee required.”

Claims 1, 4, and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 10, 11, 13, and 15 of U.S. Patent No. 11,301,771 (Kolter, Zico; Krishnan, Nikhil; Maasoumy, Mehdi; Ohlsson, Henrik (C3.ai, Inc.)) 
in view of Vlachopoulou et al., Aggregated Residential Load Modeling Using Dynamic Bayesian Networks, published in 2014 IEE International Conference on Smart Grid Communications, November 3-6 2014, pp.818-823 [hereafter referred as Vlachopoulou]. While certain terms in the instant application are now replaced with synonyms as part of applicant’s amended claims, under its broadest reasonable interpretation these synonyms still convey the same context and scope as the corresponding claims from the issued patent. The bolded text between the instant application and the issued patent indicate a merged claim limitation between the instant application and the issued patent that express the same scope. Vlachopoulou teaches that a Bayesian network is a probabilistic graphical model containing nodes and directed arcs/edges, where the nodes represent random variables and edges represent conditional dependencies, where these probabilities are derived from collected data or prior knowledge, where the collected data or prior knowledge are in the form of evidence variables. These knowledge/evidence variables and random variables are used to generate and construct a probabilistic graphical model representing a network model, and thus represent at a high-level of generality a plurality of first features and a plurality of second features that are independent of or agnostic to the first features, respectively. Hence, Vlachopoulou establishes that a Bayesian network model is a form of a “network model” and a “probabilistic graphical model” as recited in the instant claims and issued patent, where the Bayesian network model is constructed based on a set of collected data based on prior knowledge identified as a set of evidence or knowledge variables (representing a set of first features) on a set of identified random variables (representing a set of second features). (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “A Bayesian network (BN) is a probabilistic graphical model, where nodes represent random variables and directed arcs/edges represent conditional dependencies. Every random variable has an associated conditional probability table which contains the probabilities of the variable being assigned to specific values or states based on the values of parent variables … Probabilities are derived from collected data or prior knowledge. … Once a BN is constructed, the values of certain variables are set based on evidence or observations. We then compute the posterior probabilities of query variables given the set of evidence variables as knowledge.”). Vlachopoulou p.820 Figure 2 and Table I further teaches these nodes comprise of model variables, where in the context of the HVAC network model, these variables are collected from different house types (Vlachopoulou p.820 col.2 2nd-3rd paragraphs: “… Seven house types are considered that capture features found in older to newer houses …”) and include household-related characteristics/features (e.g., variables/nodes such as             
                
                    
                        T
                    
                    
                        s
                        e
                        t
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        M
                    
                
            
        ,             
                
                    
                        R
                    
                    
                        r
                        o
                        o
                        f
                    
                
            
        ,             
                
                    
                        R
                    
                    
                        w
                        a
                        l
                        l
                    
                
            
        , and             
                
                    
                        R
                    
                    
                        f
                        l
                        o
                        o
                        r
                    
                
            
        , representing examples of features that correspond to a plurality of user features, i.e., “a plurality of first features”) and external characteristics/features (e.g., variables/nodes solar,             
                
                    
                        T
                    
                    
                        o
                    
                
            
        , and ToD, representing examples of external features (i.e., “a plurality of second features” that are independent of the user features), where these characteristics/features are further aggregated into common model variables (            
                
                    
                        U
                    
                    
                        A
                    
                
            
        ,             
                
                    
                        Q
                    
                    
                        i
                    
                
            
        ,             
                
                    
                        Q
                    
                    
                        s
                    
                
            
        , etc.) and feed into variables representing aggregated load for single and multiple appliances (            
                
                    
                        Q
                    
                    
                        h
                    
                
            
         and load), where the directed arcs between these nodes represent probabilistic relationships and dependencies between a plurality of user features (representing knowledge variables) and plurality of independent external features (representing random variables) (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; and p.820 Figure 2 and Table I). Hence, it would have been obvious to a person having ordinary skill in the art before the filing date of the invention to substitute the “training a network model, wherein the trained network model represents probabilistic relationships and dependencies between (i) a plurality of first features and (ii) a plurality of second features that are independent of or agnostic to the first features” taught in the instant application with “training a Bayesian network model … wherein the Bayesian network model corresponds to a probabilistic graphical model” taught in the issued patent in view of the teachings from Vlachopoulou, since the training of the Bayesian network model would produce the same predictable results as training a network model, which is to generate a trained network model that is a representation of the collected variable feature data, represented by nodes (representing the respective variables obtained from a plurality of first features and a plurality of second features), and directed arcs/edges (representing the relationships and conditional probabilities between the respective variables).
Instant Claim (application 17/701,525)
Patent Claim (U.S. Patent 11,301,771 / case #14/549,955)
Applicant: C3ai, Inc.
Applicant: C3ai, Inc.
Inventors: Eric Kolter, Nikhil Krishnan, Mehdi Maasoumy, Henrik Ohlsson
Inventors: Eric Kolter, Nikhil Krishnan, Mehdi Maasoumy, Henrik Ohlsson
Filed: March 22, 2022
Filed: November 21, 2014


Claim 1
Claim 1
(Currently Amended) A method of determining energy consumption, comprising:



From the issued patent independent Claim 1, predicting disaggregated energy consumption of a select user falls within the broad concept of determining energy consumption, and hence the preamble “determining energy consumption” is considered functionally equivalent to the corresponding preamble identified in the issued patent.
A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising:


As indicated in the subsequent claim limitations, predicting disaggregated energy consumption of a select user requires collecting and determining energy consumption data from a plurality of users over a period of time, where this collection and determining energy consumption data is performed in order to further determine disaggregated energy consumption. 

acquiring, by a computing system, a set of data from a plurality of data sources, 

wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics, 

wherein the set of data is dynamic and changes over time as the energy consumption data and the external features change or are being updated, and 

wherein the plurality of data sources comprise residential energy consumption surveys associated with the plurality of other users;
training a network model, wherein the trained network model represents probabilistic relationships and dependencies …


This limitation contains two aspects: training a network model, and describing the structure of the trained network model resulting from the training.

From the issued patent independent Claim 1, training a Bayesian network model based on a set of data falls within the broad concept of training a network model, and hence this limitation “training a network model” is considered functionally equivalent to the corresponding limitation identified in the issued patent.

The second aspect (where the trained network model contains probabilistic relationships and dependencies) broadly recites the general structure of the trained network model representing probabilistic relationships and dependencies between specific types of features/variables. As indicated earlier, Vlachopoulou teaches a Bayesian network is a probabilistic graphical model that contains nodes and directed arcs/edges, where the nodes represent random variables and edges represent conditional dependencies, where these probabilities are derived from collected data or prior knowledge. Hence the terms “network model” and “probabilistic graphical model” are general terms referring to a Bayesian network model, and hence this limitation is functionally equivalent to the corresponding limitation identified in the issued patent.
training a Bayesian network model based on the set of 
data, wherein the Bayesian network model corresponds
to a probabilistic graphical model, and

wherein the Bayesian network model is updated as
the set of data changes over time;

receiving information associated with the select user at a frequency for a plurality of time intervals with each interval being greater than or equal to one day,

wherein the information comprises a total actual energy consumption value in said select user's residence for each interval, 

wherein the information associated with the select user includes one or more inputs from the select user;

inputting, by the computing system, the information into
the Bayesian network model as the information is being 
received at the frequency for the plurality of time
intervals, wherein the Bayesian network model is
updated as the information associated with the select
user changes over time; and
using the trained network model to infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources … wherein the aggregate energy consumption data for a particular location represents an aggregate energy consumption by one or more energy consumption sources of the plurality of energy consumption sources …


Under its broadest reasonable interpretation, this limitation broadly recites using a network model to infer a plurality of disaggregated energy consumption values for a plurality of energy consumption sources for a particular location. The limitation “wherein the aggregate energy consumption data for a particular location represents an aggregate energy consumption by one or more energy consumptions sources of the plurality of energy consumption sources” broadly recites energy consumption data being represented by an aggregate energy consumption value of one or more energy consumption sources, where this aggregate energy consumption value is a sum total of the disaggregated energy consumption values associated with each of the plurality of energy consumption sources at a particular location, and hence falls within the recited limitation in the issued patent (“a plurality of disaggregated energy consumption values for each of a plurality of energy consumption sources that contribute to the total energy consumption value in the select user’s residence”). Furthermore, a person having ordinary skill in the art would understand the terms “inferencing” and “predicting” are synonyms in the context of machine learning art, and hence using a network model to infer or perform “inferencing” is functionally equivalent to using a network model to predict or perform “predicting”. Thus, this limitation is functionally equivalent to the corresponding limitation identified in the issued patent. 
predicting, using the Bayesian network model, a plurality of disaggregated energy consumption values
for each of a plurality of energy consumption sources 
that contribute to the total energy consumption value
in the select user's residence, 




Under its broadest reasonable interpretation, this limitation broadly recites using a Bayesian network model to predict a plurality of disaggregated energy consumption values that contribute to a total energy consumption value from a plurality of energy consumption sources at a select user (where this select user’s residence is a particular location that produces this aggregate energy consumption data represented by an aggregate energy consumption value that is produced by the contribution of the disaggregated energy consumption values associated with one or more energy consumption sources). A person having ordinary skill in the art would understand the terms “predicting” and “inferencing” are synonyms in the context of machine learning art, and hence using a network model to perform “predictions” is functionally equivalent to using a network model to perform “inference”.


wherein the plurality of disaggregated energy consumption values are predicted from the information comprising the total actual energy consumption value, 

wherein the plurality of disaggregated energy consumption values are used to aid the select user or an entity in monitoring and managing energy consumption within the select user's residence.
based on limited amounts of aggregate energy consumption data received at one or more time intervals … during a particular time interval of the one or more time intervals.


Under its broadest reasonable interpretation, the term “limited amounts of aggregate energy consumption data” broadly recites the selection (i.e., sampling) of input data representing the total actual energy consumption value at a user’s residence, while the phrases “one or more time intervals” and “… during a particular time interval of the one or more time intervals” broadly recites the periodicity/time duration in which input data is sampled, and hence this limitation broadly recites at a high-level of generality receiving sampled data from one or more user’s residence, captured at a periodic time duration.
Aspects of the recited limitation are found in the following corresponding limitations from independent claim 1 of the issued patent:
“acquiring, by a computing system, a set of data from a plurality of data sources”; “wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics”; and “wherein the plurality of data sources comprise residential energy consumption surveys associated with the plurality of other users” encompassing the aspects of the selected sampled input data being from a set of data representing one or more users (corresponding to the received data as being “limited amounts of aggregate energy consumption data”)
“receiving information associated with the select user at a frequency for a plurality of time intervals with each interval being greater than or equal to one day”; “wherein the information comprises a total actual energy consumption value in said select user's residence for each interval”; and “wherein the information associated with the select user includes one or more inputs from the select user” encompassing the aspects of the input data being related to input data from the select users, with a periodicity/time duration of greater to or equal to one day (corresponding to the aggregate energy consumption data received at “one or more time intervals” as well as “… during a particular time interval of the one or more time intervals”)

Hence, the above recited claims from the issued patent falls within the limitations recited in the instant claim, and hence this limitation is considered functionally equivalent to the corresponding limitations identified in the issued patent.



Claim 1
Claim 11
(Currently Amended) A method of determining energy consumption, comprising: …

The computer-implemented method of claim 1,


By virtue of dependency, Claim 11 inherits all limitations from independent Claim 1, where Claim 1 recites the limitation:

“… wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics …”
… probabilistic relationships and dependencies between (i) a plurality of first features and (ii) a plurality of second features that are independent of or agnostic to the first features …


Under its broadest reasonable interpretation, this limitation broadly recites that the network model contains representations between a plurality of first features and a plurality of second features that are independent or agnostic to the first features. Using the definition of the Bayesian network provided in the teachings of Vlachopoulou, a Bayesian network model is constructed based on a set of collected data based on prior knowledge identified as a set of evidence or knowledge variables (representing a set of first features) on a set of identified random variables (representing a set of second features), and hence a person having ordinary skill in the art would understand that generating and constructing a Bayesian network model would involve applying the respective variables from a plurality of first features and a plurality of second features as nodes in a probabilistic graphical model representation, with corresponding connections (“edges”) identifying relationships between the variables (“nodes”). Hence this claim limitation is functionally equivalent to the corresponding claim limitation identified in the issued patent.
wherein the set of data is represented in the Bayesian network model, and




Under its broadest reasonable interpretation, this limitation broadly recites that the set of data containing features related to a plurality of users and external features are represented in the Bayesian network model, where these features correspond to a plurality of user features and a plurality of external features (such as geophysical and building characteristics). Using the definition of the probabilistic graphical model and Bayesian network provided in Vlachopoulou, a person having ordinary skill in the art would understand that representing this data in the Bayesian network model (which is also recited as a probabilistic graphical model from independent Claim 1) would involve representing these variables as nodes, with corresponding connections between the nodes. A person having ordinary skill in the art would also understand that the geophysical and building characteristics recited in independent claim 1 are distinct (and hence independent) features from user features (representing features associated with existing knowledge), and hence this set of data is functionally equivalent to the plurality of first features and plurality of second features that are independent of the user features identified in the instant application.

wherein at least a first subset of the set of data influences, in the Bayesian network model, at least a second subset of the set of data.


Claim 4
Claim 1
(Original) The method of claim 1,





By virtue of dependency, Claim 4 inherits all limitations from independent Claim 1.
A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising:
…
wherein the network model comprises a Bayesian network model.


Under its broadest reasonable interpretation, the term “Bayesian network model” is a specific form of a network model. As indicated earlier, Vlachopoulou teaches a Bayesian network is a probabilistic graphical model, and hence a person having ordinary skill in the art would understand the two terms “network model” and “probabilistic graphical model” are functionally equivalent, and a Bayesian network model is a form of a “network model” and a “probabilistic graphical model”. Hence this limitation is functionally equivalent to the corresponding limitation identified in the issued patent.
wherein the Bayesian network model corresponds
to a probabilistic graphical model …





Claim 14
Claim 10
(Original) The method of claim 1,


By virtue of dependency, Claim 14 inherits all limitations from independent Claim 1.
The computer-implemented method of claim 1,


By virtue of dependency, Claim 10 inherits all limitations from independent Claim 1.
wherein the disaggregated energy consumption values for the plurality of energy consumption sources are inferred or estimated by applying a maximum a posteriori estimation process to the network model.
wherein the determining of the plurality of disaggregated energy consumption values includes applying a maximum a posteriori estimation process to the Bayesian network model to determine the plurality of disaggregated energy consumption values for the plurality of different energy consumption sources associated with the select user.


Claim 15
Claim 7
(Original) The method of claim 1,


By virtue of dependency, Claim 15 inherits all limitations from independent Claim 1.
The computer-implemented method of claim 3,


By virtue of dependency, Claim 7 inherits all limitations from Claim 3 containing the following limitation (“wherein the plurality of intervals comprises different lengths of time”), and where Claim 3 traces back to independent Claim 1, which contains the following limitation (“… a plurality of time intervals with each interval being greater than or equal to one day…”).
wherein the one or more time intervals comprise daily, weekly, monthly, or yearly intervals.



As established earlier, a plurality of time intervals with each interval being greater than or equal to one day corresponds to data received at “one or more time intervals”. Furthermore, a person having ordinary skill in the art would understand that the plurality of intervals recited are different lengths of time. Hence, this limitation is functionally equivalent to the corresponding limitations identified in the issued patent.
wherein the plurality of intervals comprises daily intervals, weekly intervals, monthly intervals, or yearly intervals.


Claim 16
Claim 1
(Original) The method of claim 1, 




By virtue of dependency, Claim 16 inherits all limitations from independent Claim 1.
A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising:
…
wherein the plurality of second features comprise geophysical and/or building characteristics.


As indicated earlier, this limitation exhibits a 112(b) lack of antecedent issue for the term “the plurality of external features”, and hence for the purposes of examination, Examiner will continue to interpret based on the history of the amended changes made in independent Claim 1 in order to properly map the limitations, where “the plurality of user features” is associated with “a plurality of first features”, and “the plurality of external features” is associated with “a plurality of second features that are independent of or agnostic to the first features”. Hence the recitation of “a plurality of second features” in the instant application is functionally equivalent to the recitation of the “external features” recited in the issued patent. 
(2) external features including geophysical and building characteristics …


Claim 17
Claim 13
(Original) The method of claim 16,


By virtue of dependency, Claim 17 inherits all limitations from Claim 16, where Claim 16 traces back to independent Claim 1.
The computer-implemented method of claim 1,


By virtue of dependency, Claim 13 inherits all limitations from independent Claim 1.
wherein the geophysical and/or building characteristics include at least one of a heating degree day (HDD) metric, a cooling degree day (CDD) metric, a year-made metric, a building type metric, a locational metric, or a climate metric.


According to the limitation recited in Claim 16, geophysical and/or building characteristics are external features, and hence this claim limitation is functionally equivalent to the corresponding claim limitation identified in the issued patent.
wherein the external features include at least one of a heating degree day (HDD) metric, a cooling degree day (CDD) metric, a year-made metric, a building type metric, a locational metric, or a climate metric.


Claim 18
Claim 15
(Original) The method of claim 1,


By virtue of dependency, Claim 18 inherits all limitations from independent Claim 1.
The computer-implemented method of claim 1,


By virtue of dependency, Claim 15 inherits all limitations from independent Claim 1.
wherein at least some of the plurality of different energy consumption sources are associated with an electric appliance or a gas appliance.
wherein at least some of the plurality of different energy consumption sources are associated with an electric appliance or a gas appliance.


Claim 19
Claim 1
(Original) The method of claim 1,




By virtue of dependency, Claim 16 inherits all limitations from Claim 1.
A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising: 
…

… wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics …
… wherein the limited amounts of aggregate energy consumption data include one or more inputs from one or more of a plurality of customers …


As established earlier, the term recited in the instant claim (“limited amounts of aggregate energy consumption data”) broadly recites sampled information from select users from among a plurality of users/customers. Hence this claim limitation is functionally equivalent to the corresponding claim limitations identified in the issued patent.
… wherein the information associated with the select user includes one or more inputs from the select user …


Claim 19
Claim 2
(Original) The method of claim 1,


By virtue of dependency, Claim 19 inherits all limitations from independent Claim 1.
The computer-implemented method of claim 1,


By virtue of dependency, Claim 2 inherits all limitations from independent Claim 1.
… wherein the one or more inputs comprise a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, and/or a heating input.
wherein the one or more inputs from the select user include at least one of a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, or a heating input.


Claim 20
Claim 1
(Original) The method of claim 1, further comprising:




By virtue of dependency, Claim 20 inherits all limitations from independent Claim 1.
A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising: …

… wherein the set of data is dynamic and changes over time as the energy consumption data and the external features change or are being updated … 

… wherein the Bayesian network model is updated as the set of data changes over time …
dynamically updating the trained network model, based on changes to the limited amounts of aggregate energy consumption data received at the one or more time intervals.





Under its broadest reasonable interpretation, this limitation broadly recites updating the network model based on changes to the input data received over time. As established earlier, this limitation recited in the instant claim (“… limited amounts of aggregate energy consumption data received at one or more time intervals …”) broadly recites sampled information from select users, where this information is received at one or more time intervals. A person having ordinary skill in the art would understand that dynamically updating the trained network model based on received input changes over time is functionally equivalent to inputting information into a Bayesian network model and updating the model based on this information associated with a select user as it is being received at the frequency for the plurality of time intervals, where the information is also changed over time.
… inputting, by the computing system, the information into the Bayesian network model as the information is being received at the frequency for the plurality of time intervals, wherein the Bayesian network model is updated as the information associated with the select user changes over time …


Claim 21
Claim 1
(New) A method of determining energy consumption, comprising:



From the issued patent independent Claim 1, predicting disaggregated energy consumption of a select user falls within the broad concept of determining energy consumption, and hence the preamble “determining energy consumption” is considered functionally equivalent to the corresponding preamble identified in the issued patent.
A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising:


As indicated in the subsequent claim limitations, predicting disaggregated energy consumption of a select user requires collecting and determining energy consumption data from a plurality of users over a period of time, where this collection and determining energy consumption data is performed in order to further determine disaggregated energy consumption. 

acquiring, by a computing system, a set of data from a plurality of data sources, 

wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics, 

wherein the set of data is dynamic and changes over time as the energy consumption data and the external features change or are being updated, and 

wherein the plurality of data sources comprise residential energy consumption surveys associated with the plurality of other users;
training a network model, wherein the trained network model represents probabilistic relationships and dependencies …


This limitation contains two aspects: training a network model, and describing the structure of the trained network model resulting from the training.

From the issued patent independent Claim 1, training a Bayesian network model based on a set of data falls within the broad concept of training a network model, and hence this limitation “training a network model” is considered functionally equivalent to the corresponding limitation identified in the issued patent.

The second aspect (where the trained network model contains probabilistic relationships and dependencies) broadly recites the general structure of the trained network model representing probabilistic relationships and dependencies between specific types of features/variables. As indicated earlier, Vlachopoulou teaches a Bayesian network is a probabilistic graphical model that contains nodes and directed arcs/edges, where the nodes represent random variables and edges represent conditional dependencies, where these probabilities are derived from collected data or prior knowledge. Hence the terms “network model” and “probabilistic graphical model” are general terms referring to a Bayesian network model, and hence this limitation is functionally equivalent to the corresponding limitation identified in the issued patent.
training a Bayesian network model based on the set of 
data, wherein the Bayesian network model corresponds
to a probabilistic graphical model, and

wherein the Bayesian network model is updated as
the set of data changes over time;

receiving information associated with the select user at a frequency for a plurality of time intervals with each interval being greater than or equal to one day,

wherein the information comprises a total actual energy consumption value in said select user's residence for each interval, 

wherein the information associated with the select user includes one or more inputs from the select user;

inputting, by the computing system, the information into
the Bayesian network model as the information is being 
received at the frequency for the plurality of time
intervals, wherein the Bayesian network model is
updated as the information associated with the select
user changes over time; and
using the trained network model to infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources for a plurality of customers … wherein the aggregate energy consumption data for a particular location represents an aggregate energy consumption by one or more energy consumptions sources of the plurality of energy consumption sources …


Under its broadest reasonable interpretation, this limitation broadly recites using a network model to infer a plurality of disaggregated energy consumption values for a plurality of energy consumption sources for a particular location. The limitation “wherein the aggregate energy consumption data for a particular location represents an aggregate energy consumption by one or more energy consumptions sources of the plurality of energy consumption sources” broadly recites energy consumption data being represented by an aggregate energy consumption value of one or more energy consumption sources, where this aggregate energy consumption value is a sum total of the disaggregated energy consumption values associated with each of the plurality of energy consumption sources at a particular location, and hence falls within the recited limitation in the issued patent (“a plurality of disaggregated energy consumption values for each of a plurality of energy consumption sources that contribute to the total energy consumption value in the select user’s residence”). Furthermore, a person having ordinary skill in the art would understand the terms “inferencing” and “predicting” are synonyms in the context of machine learning art, and hence using a network model to infer or perform “inferencing” is functionally equivalent to using a network model to predict or perform “predicting”. Thus, this limitation is functionally equivalent to the corresponding limitation identified in the issued patent.
predicting, using the Bayesian network model, a plurality of disaggregated energy consumption values
for each of a plurality of energy consumption sources 
that contribute to the total energy consumption value
in the select user's residence, 





Under its broadest reasonable interpretation, this limitation broadly recites using a Bayesian network model to predict a plurality of disaggregated energy consumption values that contribute to a total energy consumption value from a plurality of energy consumption sources at a select user (where this select user’s residence is a particular location that produces this aggregate energy consumption data represented by an aggregate energy consumption value that is produced by the contribution of the disaggregated energy consumption values associated with one or more energy consumption sources). A person having ordinary skill in the art would understand the terms “predicting” and “inferencing” are synonyms in the context of machine learning art, and hence using a network model to perform “predictions” is functionally equivalent to using a network model to perform “inference”.


wherein the plurality of disaggregated energy consumption values are predicted from the information comprising the total actual energy consumption value, 

wherein the plurality of disaggregated energy consumption values are used to aid the select user or an entity in monitoring and managing energy consumption within the select user's residence.
based on limited amounts of aggregate energy consumption data received at one or more time intervals … during a particular time interval of the one or more time intervals.


Under its broadest reasonable interpretation, the term “limited amounts of aggregate energy consumption data” broadly recites the selection (i.e., sampling) of input data representing the total actual energy consumption value at a user’s residence, while the phrases “one or more time intervals” and “… during a particular time interval of the one or more time intervals” broadly recites the periodicity/time duration in which input data is sampled, and hence this limitation broadly recites at a high-level of generality receiving sampled data from one or more user’s residence, captured at a periodic time duration.
Aspects of the recited limitation are found in the following corresponding limitations from independent claim 1 of the issued patent:
“acquiring, by a computing system, a set of data from a plurality of data sources”; “wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics”; and “wherein the plurality of data sources comprise residential energy consumption surveys associated with the plurality of other users” encompassing the aspects of the selected sampled input data being from a set of data representing one or more users (corresponding to the received data as being “limited amounts of aggregate energy consumption data”)
“receiving information associated with the select user at a frequency for a plurality of time intervals with each interval being greater than or equal to one day”; “wherein the information comprises a total actual energy consumption value in said select user's residence for each interval”; and “wherein the information associated with the select user includes one or more inputs from the select user” encompassing the aspects of the input data being related to input data from the select users, with a periodicity/time duration of greater to or equal to one day (corresponding to the aggregate energy consumption data received at “one or more time intervals” as well as “… during a particular time interval of the one or more time intervals”)

Hence, the above recited claims from the issued patent falls within the limitations recited in the instant claim, and hence this limitation is considered functionally equivalent to the corresponding limitations identified in the issued patent.


… wherein the set of data is dynamic and changes over time as the energy consumption data and the external features change or are being updated … 

… wherein the Bayesian network model is updated as the set of data changes over time …
dynamically updating the trained network model, based on changes to the limited amounts of aggregate energy consumption data received at the one or more time intervals.





Under its broadest reasonable interpretation, this limitation broadly recites updating the network model based on changes to the input data received over time. As established earlier, this limitation recited in the instant claim (“… limited amounts of aggregate energy consumption data received at one or more time intervals …”) broadly recites sampled information from select users, where this information is received at one or more time intervals. A person having ordinary skill in the art would understand that dynamically updating the trained network model based on received input changes over time is functionally equivalent to inputting information into a Bayesian network model and updating the model based on this information associated with a select user as the information that is changed over time is also being received at a plurality of time intervals.
… inputting, by the computing system, the information into the Bayesian network model as the information is being received at the frequency for the plurality of time intervals, wherein the Bayesian network model is updated as the information associated with the select user changes over time …


Claim 21
Claim 11
(New) A method of determining energy consumption, comprising: …

The computer-implemented method of claim 1,


By virtue of dependency, Claim 11 inherits all limitations from independent Claim 1, where Claim 1 recites the limitation:

“… wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics …”
… between (i) a plurality of user features and (ii) a plurality of external features that are independent of or agnostic to the user features …


Under its broadest reasonable interpretation, this limitation broadly recites that the network model contains representations between a plurality of user features and a plurality of external features that are independent or agnostic to the user features. Using the definition of the Bayesian network provided in the teachings of Vlachopoulou, a person having ordinary skill in the art would understand that representing this data in the Bayesian network model would involve representing these variables as nodes, with corresponding connections between the nodes. Hence this claim limitation is functionally equivalent to the corresponding claim limitation identified in the issued patent.
wherein the set of data is represented in the Bayesian network model, and



Under its broadest reasonable interpretation, this limitation broadly recites that the set of data containing features related to a plurality of users and external features are represented in the Bayesian network model, where these features correspond to a plurality of user features and a plurality of external features (such as geophysical and building characteristics). Using the definition of the probabilistic graphical model and Bayesian network provided in Vlachopoulou, a person having ordinary skill in the art would understand that representing this data in the Bayesian network model (which is also recited as a probabilistic graphical model from independent Claim 1) would involve representing these variables as nodes, with corresponding connections between the nodes. A person having ordinary skill in the art would also understand that the geophysical and building characteristics recited in independent claim 1 are distinct (and hence independent) features from user features, and hence this set of data is functionally equivalent to the plurality of user features and plurality of external features that are independent of the user features identified in the instant application.

wherein at least a first subset of the set of data influences, in the Bayesian network model, at least a second subset of the set of data.


Claim 22
Claim 1
(New) A method of determining energy consumption, comprising:



From the issued patent independent Claim 1, predicting disaggregated energy consumption of a select user falls within the broad concept of determining energy consumption, and hence the preamble “determining energy consumption” is considered functionally equivalent to the corresponding preamble identified in the issued patent.
A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising:


As indicated in the subsequent claim limitations, predicting disaggregated energy consumption of a select user requires collecting and determining energy consumption data from a plurality of users over a period of time, where this collection and determining energy consumption data is performed in order to further determine disaggregated energy consumption. 

acquiring, by a computing system, a set of data from a plurality of data sources, 

wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics, 

wherein the set of data is dynamic and changes over time as the energy consumption data and the external features change or are being updated, and 

wherein the plurality of data sources comprise residential energy consumption surveys associated with the plurality of other users;
training a network model, wherein the trained network model represents probabilistic relationships and dependencies …


This limitation contains two aspects: training a network model, and describing the structure of the trained network model resulting from the training.

From the issued patent independent Claim 1, training a Bayesian network model based on a set of data falls within the broad concept of training a network model, and hence this limitation “training a network model” is considered functionally equivalent to the corresponding limitation identified in the issued patent.

The second aspect (where the trained network model contains probabilistic relationships and dependencies) broadly recites the general structure of the trained network model representing probabilistic relationships and dependencies between specific types of features/variables. As indicated earlier, Vlachopoulou teaches a Bayesian network is a probabilistic graphical model that contains nodes and directed arcs/edges, where the nodes represent random variables and edges represent conditional dependencies, where these probabilities are derived from collected data or prior knowledge. Hence the terms “network model” and “probabilistic graphical model” are general terms referring to a Bayesian network model, and hence this limitation is functionally equivalent to the corresponding limitation identified in the issued patent.
training a Bayesian network model based on the set of 
data, wherein the Bayesian network model corresponds
to a probabilistic graphical model, and
wherein the network model comprises a Bayesian network model,


Under its broadest reasonable interpretation, the term “Bayesian network model” is a specific form of a network model. As indicated earlier, Vlachopoulou teaches a Bayesian network is a probabilistic graphical model, and hence a person having ordinary skill in the art would understand the two terms “network model” and “probabilistic graphical model” are functionally equivalent, and a Bayesian network model is a form of a “network model” and a “probabilistic graphical model”. Hence this limitation is functionally equivalent to the corresponding limitation identified in the issued patent.
wherein the Bayesian network model corresponds
to a probabilistic graphical model …




wherein the Bayesian network model is updated as
the set of data changes over time;

receiving information associated with the select user at a frequency for a plurality of time intervals with each interval being greater than or equal to one day,

wherein the information comprises a total actual energy consumption value in said select user's residence for each interval, 

wherein the information associated with the select user includes one or more inputs from the select user;

inputting, by the computing system, the information into
the Bayesian network model as the information is being 
received at the frequency for the plurality of time
intervals, wherein the Bayesian network model is
updated as the information associated with the select
user changes over time; and
using the trained network model to infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources … wherein the aggregate energy consumption data for a particular location represents an aggregate energy consumption by one or more energy consumption sources of the plurality of energy consumption sources …


Under its broadest reasonable interpretation, this limitation broadly recites using a network model to infer a plurality of disaggregated energy consumption values for a plurality of energy consumption sources for a particular location. The limitation “wherein the aggregate energy consumption data for a particular location represents an aggregate energy consumption by one or more energy consumptions sources of the plurality of energy consumption sources” broadly recites energy consumption data being represented by an aggregate energy consumption value of one or more energy consumption sources, where this aggregate energy consumption value is a sum total of the disaggregated energy consumption values associated with each of the plurality of energy consumption sources at a particular location, and hence falls within the recited limitation in the issued patent (“a plurality of disaggregated energy consumption values for each of a plurality of energy consumption sources that contribute to the total energy consumption value in the select user’s residence”). Furthermore, a person having ordinary skill in the art would understand the terms “inferencing” and “predicting” are synonyms in the context of machine learning art, and hence using a network model to infer or perform “inferencing” is functionally equivalent to using a network model to predict or perform “predicting”. Thus, this limitation is functionally equivalent to the corresponding limitation identified in the issued patent.
predicting, using the Bayesian network model, a plurality of disaggregated energy consumption values
for each of a plurality of energy consumption sources 
that contribute to the total energy consumption value
in the select user's residence, 




Under its broadest reasonable interpretation, this limitation broadly recites using a Bayesian network model to predict a plurality of disaggregated energy consumption values that contribute to a total energy consumption value from a plurality of energy consumption sources at a select user (where this select user’s residence is a particular location that produces this aggregate energy consumption data represented by an aggregate energy consumption value that is produced by the contribution of the disaggregated energy consumption values associated with one or more energy consumption sources). A person having ordinary skill in the art would understand the terms “predicting” and “inferencing” are synonyms in the context of machine learning art, and hence using a network model to perform “predictions” is functionally equivalent to using a network model to perform “inference”.



wherein the plurality of disaggregated energy consumption values are predicted from the information comprising the total actual energy consumption value, 

wherein the plurality of disaggregated energy consumption values are used to aid the select user or an entity in monitoring and managing energy consumption within the select user's residence.
based on limited amounts of aggregate energy consumption data received at one or more time intervals … during a particular time interval of the one or more time intervals.


Under its broadest reasonable interpretation, the term “limited amounts of aggregate energy consumption data” broadly recites the selection (i.e., sampling) of input data representing the total actual energy consumption value at a user’s residence, while the phrases “one or more time intervals” and “… during a particular time interval of the one or more time intervals” broadly recites the periodicity/time duration in which input data is sampled, and hence this limitation broadly recites at a high-level of generality receiving sampled data from one or more user’s residence, captured at a periodic time duration.
Aspects of the recited limitation are found in the following corresponding limitations from independent claim 1 of the issued patent:
“acquiring, by a computing system, a set of data from a plurality of data sources”; “wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics”; and “wherein the plurality of data sources comprise residential energy consumption surveys associated with the plurality of other users” encompassing the aspects of the selected sampled input data being from a set of data representing one or more users (corresponding to the received data as being “limited amounts of aggregate energy consumption data”)
“receiving information associated with the select user at a frequency for a plurality of time intervals with each interval being greater than or equal to one day”; “wherein the information comprises a total actual energy consumption value in said select user's residence for each interval”; and “wherein the information associated with the select user includes one or more inputs from the select user” encompassing the aspects of the input data being related to input data from the select users, with a periodicity/time duration of greater to or equal to one day (corresponding to the aggregate energy consumption data received at “one or more time intervals” as well as “… during a particular time interval of the one or more time intervals”)

Hence, the above recited claims from the issued patent falls within the limitations recited in the instant claim, and hence this limitation is considered functionally equivalent to the corresponding limitations identified in the issued patent.



Claim 22
Claim 11
(New) A method of determining energy consumption, comprising: …

The computer-implemented method of claim 1,


By virtue of dependency, Claim 11 inherits all limitations from independent Claim 1, where Claim 1 recites the limitation:

“… wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics …”
… between (i) a plurality of user features and (ii) a plurality of external features that are independent of or agnostic to the user features …


Under its broadest reasonable interpretation, this limitation broadly recites that the network model contains representations between a plurality of user features and a plurality of external features that are independent or agnostic to the user features. Using the definition of the Bayesian network provided in the teachings of Vlachopoulou, a person having ordinary skill in the art would understand that representing this data in the Bayesian network model would involve representing these variables as nodes, with corresponding connections between the nodes. Hence this claim limitation is functionally equivalent to the corresponding claim limitation identified in the issued patent.
wherein the set of data is represented in the Bayesian network model, and



Under its broadest reasonable interpretation, this limitation broadly recites that the set of data containing features related to a plurality of users and external features are represented in the Bayesian network model, where these features correspond to a plurality of user features and a plurality of external features (such as geophysical and building characteristics). Using the definition of the probabilistic graphical model and Bayesian network provided in Vlachopoulou, a person having ordinary skill in the art would understand that representing this data in the Bayesian network model (which is also recited as a probabilistic graphical model from independent Claim 1) would involve representing these variables as nodes, with corresponding connections between the nodes. A person having ordinary skill in the art would also understand that the geophysical and building characteristics recited in independent claim 1 are distinct (and hence independent) features from user features, and hence this set of data is functionally equivalent to the plurality of user features and plurality of external features that are independent of the user features identified in the instant application.

wherein at least a first subset of the set of data influences, in the Bayesian network model, at least a second subset of the set of data.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-3 and 14-19 are rejected under 35 U.S.C. 101 
because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Step 1 (All Claims)
Under Step 1 analysis,
Claims 1-20 recite a method (representing a process).
Therefore, each of the claims falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Regarding amended Claim 1, 
Step 2A Prong 1: This claim recites the following abstract ideas:
… training a network model, wherein the trained network model represents probabilistic relationships and dependencies between (i) a plurality of first features and (ii) a plurality of second features that are independent of or agnostic to the first features (Under its broadest reasonable interpretation, the term “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Examiner points out that the high-level of generality of this limitation results in an interpretation in which a human mind can perform this analysis and learning (referred to as “training”). In other words, a human mind can analyze a plurality of first features and a plurality of second features to identify a set of relationships and dependencies between each respective feature, draw these relationships and dependencies in a graphical form on paper (where the drawing of these features and associated relationships represent a network model in which relationships between features are represented through connections/edges between nodes containing each feature), and apply statistical and mathematical principles to compute the associated probabilities associated with each associated relationship and dependency, where the final result produced by this analysis is a graphical network model that represents the probabilistic relationships and dependencies between these set of first features and second features. Hence this analysis of identifying and determining probabilistic relationships and dependencies between sets of first features and second features, and drawing the corresponding network graph to represent these probabilistic relationships and dependencies corresponds to a series of mental steps involving mathematical computations and decision-making, all of which represents a mental process (involving observations, judgments, evaluations, and opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources … wherein the aggregate energy consumption data for a particular location represents an aggregate energy consumption by one or more energy consumption sources of the plurality of energy consumption sources (Under its broadest reasonable interpretation, these limitations broadly recite inferring or estimating disaggregated energy consumption values for a plurality of energy consumption sources for a particular location, where the aggregate energy consumption data for the particular location includes an aggregate energy consumption value for one or more energy consumption sources at that location. A person having ordinary skill in the art can collect feature data related for a plurality of energy consumption sources (such as household appliances or devices) for a household (“a particular location”), where the collected feature data represents aggregate energy consumption data for the household and includes a reading from an energy meter representing an aggregate energy consumption value for the plurality of energy consumption sources, and perform calculations and analysis on the collected feature data, such that the analysis involves inferring or estimating the amount of energy consumed by each of the household appliances or devices for the particular household, where the total energy consumption from each household appliance/device energy consumption is bounded by the aggregate energy consumption reading from the meter at the household. Hence this analysis represents an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, and opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
Step 2A Prong 2: This claim further recites:
… using the trained network model (This claim element broadly recites applying the trained network model (which was established earlier as a mathematical representation containing conditional probabilities and relationships) to determine or estimate disaggregated energy consumption values, where applying the trained network model to perform estimates represents a process of applying mere instructions on a generic computer to execute a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… based on limited amounts of aggregate energy consumption data received at one or more time intervals … during a particular time interval of the one or more time intervals (Under its broadest reasonable interpretation, these limitations broadly recite receiving samples of aggregate energy consumption data at one or more time intervals. A person having ordinary skill in the art can collect feature data related for a plurality of energy consumption sources (such as household appliances or devices) for a household (“a particular location”) at one or more time intervals and provide this information for further analysis with the generated network model, where the collected feature data represents aggregate energy consumption data for the household and includes a reading from an energy meter representing an aggregate energy consumption value for the plurality of energy consumption sources. Hence this process of collecting and receiving samples of aggregate energy consumption data at one or more time intervals is directed to an insignificant extra-solution activity as well as necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… using the trained network model (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… based on limited amounts of aggregate energy consumption data received at one or more time intervals … during a particular time interval of the one or more time intervals (Under its broadest reasonable interpretation, these limitations broadly recite receiving samples of aggregate energy consumption data at one or more time intervals, such that this process is directed to aspects of storing and retrieving information in memory, as well as exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where the receiving of these limited amounts of data represent the gathering of statistical information to calculate an output as a presented offer), all of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv, and MPEP 2106.05(d)(II), list 3, example iv.).
Regarding amended Claim 2, 
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
… wherein the plurality of first features include household or business properties, the plurality of second features include external conditions (As established earlier, this limitation exhibits a 112(b) lack of antecedent issue for the terms “the plurality of user features” and “the plurality of external features”, and hence for the purposes of examination, Examiner will treat this limitation according to the identified corrections. Hence this limitation broadly recites a plurality of first features/user features related to a household or business, as well as a plurality of second features/external features representing external conditions. Thus this element is directed to describing types of user features and types of external features, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.) …
… wherein the probabilistic relationships and dependencies are defined in the trained network model between (i) the household or business properties, (ii) the external conditions, (iii) the plurality of energy consumption sources, (iv) disaggregated energy consumption, and (v) aggregated energy consumption (Under its broadest reasonable interpretation, this limitation broadly recites the probabilistic relationships and dependencies in the trained network model (represented as nodes and directed arcs/edges in a network model) are represented by different features and characteristics within the network model, such as those related to a household or business, external conditions, energy consumption sources, disaggregated energy consumption, and aggregated energy consumption. Thus this element is directed to describing the types of variables/nodes in the network model, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… wherein the plurality of user features include household or business properties, the plurality of external features include external conditions (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… wherein the probabilistic relationships and dependencies are defined in the trained network model between (i) the household or business properties, (ii) the external conditions, (iii) the energy consumption sources, (iv) disaggregated energy consumption, and (v) aggregated energy consumption (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding amended Claim 3, 
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 2, and hence inherits the same abstract ideas identified in Claim 2. 
Step 2A Prong 2: This claim further recites:
wherein the limited amounts of aggregate energy consumption data relate to at least one of the external conditions, the household or business properties, or the plurality of energy consumption sources (Under its broadest reasonable interpretation, this limitation broadly recite the samples of aggregate energy consumption data is related to at least one of external conditions, features or characteristics related to households or businesses, or the energy consumption sources. Thus this element is directed to describing the different types of aggregate energy consumption data received by the network model, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein the limited amounts of aggregate energy consumption data relate to at least one of the external conditions, the household or business properties, or the plurality of energy consumption sources (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding original Claim 14, 
Step 2A Prong 1: Claim 14 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim recites the following abstract ideas:
wherein the disaggregated energy consumption values for the plurality of energy consumption sources are inferred or estimated by applying a maximum a posteriori estimation process to the network model (Under its broadest reasonable interpretation, this limitation broadly recites the inferring or estimating process to compute the disaggregated energy consumption values for a plurality of energy consumption sources is performed using a maximum a posteriori estimation process. A person having ordinary skill in the art can would understand that a maximum a posteriori estimation process is a process involving statistical analysis, where this statistical analysis involves mathematical calculations as well as representing an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, and opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding original Claim 15, 
Step 2A Prong 1: Claim 15 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
wherein the one or more time intervals comprise daily, weekly, monthly, or yearly intervals (This claim element specifies that the one or more time intervals are performed within daily, weekly, monthly, or yearly intervals, and thus this element is directed to describing different types of time intervals, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein the one or more time intervals comprise daily, weekly, monthly, or yearly intervals (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding original Claim 16, 
Step 2A Prong 1: Claim 16 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
wherein the plurality of second features comprise geophysical and/or building characteristics (As established earlier, this limitation exhibits a 112(b) lack of antecedent issue for the term “the plurality of external features”, and hence for the purposes of examination, Examiner will treat this limitation according to the identified corrections. This claim element specifies that a plurality of second features include geophysical and/or building characteristics, and thus this element is directed to describing types of second features, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein the plurality of external features comprise geophysical and/or building characteristics (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding original Claim 17, 
Step 2A Prong 1: Claim 17 is a dependent claim of Claim 16, and hence inherits the same abstract ideas identified in Claim 16. 
Step 2A Prong 2: This claim further recites:
wherein the geophysical and/or building characteristics include at least one of a heating degree day (HDD) metric, a cooling degree day (CDD) metric, a year-made metric, a building type metric, a locational metric, or a climate metric (This claim element specifies that the geophysical and/or building characteristics recited in claim 16 further include at least one of a heating degree day metric, a cooling degree day metric, a year-made metric, a building type metric, a locational metric, or a climate metric, and thus this element is directed to describing types of geophysical and/or building characteristics, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein the geophysical and/or building characteristics include at least one of a heating degree day (HDD) metric, a cooling degree day (CDD) metric, a year-made metric, a building type metric, a locational metric, or a climate metric (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding original Claim 18, 
Step 2A Prong 1: Claim 18 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
wherein at least some of the plurality of different energy consumption sources are associated with an electric appliance or a gas appliance (This claim element specifies that at least some of the plurality of different energy consumption sources recited in claim 1 are associated with an electric appliance or a gas appliance, and thus this element is directed to describing types of appliances, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein at least some of the plurality of different energy consumption sources are associated with an electric appliance or a gas appliance (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding original Claim 19, 
Step 2A Prong 1: Claim 19 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
wherein the limited amounts of aggregate energy consumption data include one or more inputs from one or more of a plurality of customers (This claim element specifies that the limited amounts of aggregate energy consumption data recited in claim 1 further include one or more inputs from a plurality of customers, and thus this element is directed to describing the limited amounts of aggregate energy consumption data as being inputs from customers, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.), 
wherein the one or more inputs comprise a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, and/or a heating input (This claim element specifies that the one of more inputs from a plurality of customers further include a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, and/or a heating input, and thus this element is directed to describing types of inputs from a plurality of customers, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein the limited amounts of aggregate energy consumption data include one or more inputs from one or more of a plurality of customers (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.), 
wherein the one or more inputs comprise a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, and/or a heating input (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Vlachopoulou et al., Aggregated Residential Load Modeling Using Dynamic Bayesian Networks, published in 2014 IEEE International Conference on Smart Grid Communications, November 3-6 2014 [hereafter referred as Vlachopoulou], in view of Tomlinson, Jr., et al., U.S. PGPUB 2010/0305889, published 12/2/2010 [hereafter referred as Tomlinson], in further view of Monacchi et al., GREEND: An Energy Consumption Dataset of Households in Italy and Austria, arXiv:1405.3100v2, May 22 2014 [hereafter referred as Monacchi 2014].
Regarding amended Claim 1, 
Vlachopoulou teaches
(Currently Amended) A method of determining energy consumption, comprising: 
training a network model, wherein the trained network model represents probabilistic relationships and dependencies (Examiner’s note: Under its broadest reasonable interpretation, the term “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Furthermore, this limitation broadly recites “training a network model” but provides no specifics of the training other than describing the result of the training, where this training result produces a trained network model representing probabilistic relationships and dependencies. Hence this limitation broadly recites a process for generating a trained network model structure representing probabilistic relationships and dependencies. Vlachopoulou teaches creating and determining the network structure of a dynamic Bayesian network (DBN) for modeling aggregated load for multiple end-user appliances in the context of a HVAC system, where the network model structure comprises of a series of nodes and directed arcs/edges, where each node represents variables obtained from collected data, and the directed arcs/edges represent relationships between the variables. Vlachopoulou teaches that a Bayesian network is a probabilistic graphical model containing nodes and directed arcs/edges, where the nodes represent random variables and edges represent conditional dependencies, where these probabilities are derived from collected data or prior knowledge, where the collected data or prior knowledge are in the form of evidence variables. These knowledge/evidence variables and random variables are used to generate and construct a probabilistic graphical model representing a network model, and thus represent at a high-level of generality a plurality of first features and a plurality of second features that are independent of or agnostic to the first features, respectively. Hence, this Bayesian network model is constructed based on a set of collected data based on prior knowledge identified as a set of evidence or knowledge variables (representing a set of first features) on a set of identified random variables (representing a set of second features) (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “A Bayesian network (BN) is a probabilistic graphical model, where nodes represent random variables and directed arcs/edges represent conditional dependencies. Every random variable has an associated conditional probability table which contains the probabilities of the variable being assigned to specific values or states based on the values of parent variables … Probabilities are derived from collected data or prior knowledge. … Once a BN is constructed, the values of certain variables are set based on evidence or observations. We then compute the posterior probabilities of query variables given the set of evidence variables as knowledge.”). Vlachopoulou additionally teaches a learning phase for the network model, where conditional probabilities are computed for each node in the network model using collected data or prior knowledge, where this learning phase corresponds to a process for training a network model (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “… Every random variable has an associated conditional probability table which contains the probabilities of the variable being assigned to specific values or states based on the values of parent variables … Probabilities are derived from collected data or prior knowledge … Once a BN is constructed, the values of certain variables are set based on evidence or observations. We then compute the posterior probabilities of query variables given the set of evidence variables as knowledge.”; and p.820 Section IV.A. Learning and Inference 1st paragraph: “During the learning phase, the conditional probabilities mentioned in Section II, for each node are derived …”).) …
… between (i) a plurality of first features and (ii) a plurality of second features that are independent of or agnostic to the first features (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites a process for generating a trained network model structure representing probabilistic relationships and dependencies based on a plurality of first features and a plurality of second features that are independent of or agnostic to the first features. As indicated earlier, Vlachopoulou teaches determining the conditional probabilities of each variable assigned in the DBN model, where the probability of a variable is related to the immediate parent variables (thus representing a probabilistic relationship or dependency). Vlachopoulou p.820 Figure 2 and Table I teaches these nodes comprise of model variables, where in the context of the HVAC network model example, these variables are collected from different house types (Vlachopoulou p.820 col.2 2nd-3rd paragraphs: “… Seven house types are considered that capture features found in older to newer houses. House type 7 is the newest and most energy efficient since it has the highest R-values. House type 1 is the oldest and least energy efficient with the lowest R-value. … For the learning stage to account for diverse energy consumption scenarios, a mixture of houses has been simulated …”) and include household-related characteristics/features (e.g., variables/nodes such as                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                    , representing examples of features that correspond to a plurality of user features) and external characteristics/features (e.g., variables/nodes solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD, representing examples of external features that are independent of the user features), where these characteristics/features are further aggregated into common model variables (                        
                            
                                
                                    U
                                
                                
                                    A
                                
                            
                        
                    ,                         
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                        
                    , etc.) and feed into variables representing aggregated load for the heating and air-conditioning appliances (                        
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     and load), where the directed arcs between these nodes represent probabilistic relationships and dependencies between the plurality of user features (representing a plurality of first features/user features) and plurality of independent external features (representing a plurality of second features/external features that are independent or agnostic of the first features) (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “A Bayesian network (BN) is a probabilistic graphical model, where nodes represent random variables and directed arc/edges represent conditional dependencies …”; p.819 Section III. HVAC Dynamic Bayesian Model 1st-2nd paragraphs: “… the aggregated load of a neighborhood of houses resulting from the use of only HVACs or only water heaters can be successfully modeled with DBNs …”, and 3rd-5th paragraphs: “… There are diverse ways of deriving the network structure … The ETP model captures the relationships between a number of physical variables, some of which are listed in Table I. By combining an existing validated mathematical model, such as the ETP model, and the DBN probabilistic modeling features, a robust and powerful DBN model is derived. This DBN can model the behavior of multiple HVACs operating under different conditions and settings …”; and p.820 Figure 2 and Table I).) …
… using the trained network model to infer or estimate (Examiner’s note: Vlachopoulou teaches using the learned Bayesian network (“trained network model”) to perform inferencing by computing the individual contributors of the aggregated load of multiple end-user appliances (Vlachopoulou p.820 Section IV.A. Learning and Inference 3rd paragraph: “… After the learning stage is complete, inferencing can be used to query the DBN for results …”; and p.821 col.2 2nd paragraph: “… the HVAC thermal energy,                         
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                    , is another variable whose value is essential for the analysis of load modeling … In a similar manner, other nodes can be used as query nodes, like COP and                         
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                    , that influence the load value …”).) …
While Vlachopoulou teaches using a Bayesian network to perform inferencing to compute individual contributors of the aggregated load of multiple end-user appliances (Vlachopoulou p.820 Section IV.A. Learning and Inference 3rd paragraph; and p.821 col.2 2nd paragraph), Vlachopoulou does not explicitly teach
… using the trained network model to infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources, based on limited amounts of aggregate energy consumption data received …
… wherein the aggregate energy consumption data for a particular location represents an aggregate energy consumption by one or more energy consumption sources of the plurality of energy consumption sources …
Tomlinson teaches
… using the trained network model to infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources, based on limited amounts of aggregate energy consumption data received (Examiner’s note: Under its broadest reasonable interpretation, the term “limited amounts of aggregate energy consumption data” in the context of the claim broadly indicates a set of energy consumption data samples associated with one or more energy consumption sources, and hence this limitation broadly recites using a trained network model to estimate individual energy consumption values associated with one or more energy consumption sources, based on receiving a set of energy consumption data samples. Tomlinson teaches an energy measurement system, where the system contains an intelligence unit comprising of a decomposition module with an Appliance Probability Estimator element (APE) that utilizes a Bayesian network (BN) as the appliance probability model to determine the appliance probability status for a plurality of appliances in a residential home. Tomlinson teaches the decomposition module receives data including information from energy sensors that measure voltages, currents, admittances, or impedances from one or more home appliances, where this information is timestamped with a date and time, and where these home appliances operate based on a typical duty cycle scheduled according to a season, time-of-day, and as such the decomposition module (containing a Bayesian network) receiving energy sensor information corresponds a process that receives a set of limited amounts of aggregate energy consumption data (Tomlinson Figures 1 and 2, [0016]-[0019]: “FIG.1 show an energy measurement system 10 with a cognitive electric energy meter 12 in accordance with an embodiment of the present invention. FIG. 1 further illustrates various electrical loads 14 in a household … The cognitive electric energy meter 12 uses model based intelligence to decompose the load signal that is already measured at the incoming meter 16 into its constituent individual loads and may be used to provide a usage summary to the consumer … The intelligence unit 18 may be co-located with the energy meter 16 or may be at a location away from the energy meter 16 … The cognitive electric power meter 12 allows a power utility provider to provide the customer with a detailed electric bill showing individual loads usage … shown in FIG. 2, an exemplary itemized electric bill 40 may provide an estimate for each of the electric loads typically found in a home …”; [0021]-[0022]: “… Energy sensors 62 typically further include a timer to measure the time of day and date … The observed and estimated data from the sensing module 52 is supplied to the decomposition module 58 … The appliance template database 69 has information regarding the typical maximum and minimum power levels for appliances, and typical duty cycles of appliances … uses the data received … from the databases … to fill the appliance database with the probability … it is on during a specific time (season, time-of-day, etc.) …”; and Figure 3,  [0024]: “… the Appliance Probability Estimator (APE) (element 72 in FIG. 3) is used to estimate an appliance probabilistic model representing appliances detected with varying degrees or rates of confidence. In one embodiment, the APE utilizes a Bayesian Network (BN) algorithm.”). Tomlinson further teaches the decomposition module utilizing the appliance probability estimator model to determine the probability status for each home appliance (stored in a state matrix), where the state matrix is used to compute the estimates of the total power consumed in a residential home and the nominal power consumptions for each home appliance based on the appliance state and a time interval. Hence, the identification of nominal power consumptions for each home appliance and the use of a Bayesian network to perform decomposition of energy consumption correspond to using a trained network model to estimate disaggregated energy consumption values for a plurality of energy consumption sources (Tomlinson Figure 3, [0023]: “… The decomposition module 58 … comprises an Appliance Probability Estimator … used for estimating the appliance state matrix … which contains the estimated state for each possible appliance in the home … APE 72 use a priori knowledge about the residence or commercial establishment … as provided by Sensing Module 52 and Appliance Database 76. … APE 72 also computes the confidence in the state matrix estimate and estimates the total power in the home based on the appliance state and the nominal power consumption of the appliance.”).) …
… wherein the aggregate energy consumption data for a particular location represents an aggregate energy consumption by one or more energy consumption sources of the plurality of energy consumption sources (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the aggregate energy consumption data for a particular location represents individual energy consumption values associated with one or more energy consumption sources. As indicated earlier, Tomlinson teaches an energy measurement system containing an Appliance Probability Estimator element (APE) that utilizes a Bayesian network (BN) as the appliance probability model to determine the appliance probability status for a plurality of appliances in a residential home (Tomlinson Figures 1 and 2, [0016]-[0019]; [0021]-[0022]; and Figure 3, [0024]). Tomlinson further teaches the decomposition module utilizing the appliance probability estimator model to determine the probability status for each home appliance (stored in a state matrix), where the state matrix is used to compute the estimates of the total power consumed in a residential home and the nominal power consumptions for each home appliance based on the appliance state and a time interval (Tomlinson Figure 3, [0023]). Tomlinson additionally teaches the energy measurement system calculates a total energy consumption based on the measured home energy consumption at the residential home, and identifies individual load usage for the different home appliances, and hence this total energy consumption represents an aggregate energy consumption, where this aggregate energy consumption is composed of individual load usage estimates that represent individual energy consumption values associated with one or more energy consumption sources (Tomlinson Figures 1 and 2, [0016]-[0019]: “… FIG. 1 further illustrates various electrical loads 14 in a household … The cognitive electric energy meter 12 uses model based intelligence to decompose the load signal that is already measured at the incoming meter 16 into its constituent individual loads and may be used to provide a usage summary to the consumer … The intelligence unit 18 may be co-located with the energy meter 16 or may be at a location away from the energy meter 16 … The cognitive electric power meter 12 allows a power utility provider to provide the customer with a detailed electric bill showing individual loads usage … A typical consumer electric bill shows simply the difference between the meter reading at the beginning and end of the month to calculate total energy consumption … shown in FIG. 2, an exemplary itemized electric bill 40 may provide an estimate for each of the electric loads typically found in a home …”).) …
Both Vlachopoulou and Tomlinson are analogous art since they both teach training and deploying network models to estimate energy loads for residential end-user appliances.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take to take the model creation and model training steps of the Bayesian network model based on collected data from the heating and air-conditioning home appliances taught in Vlachopoulou and expand the model by incorporating the methods and techniques taught in Tomlinson as a way to build and deploy a network model encompassing multiple end-user appliances for use in an energy measurement system, in order to utilize the probabilistic model to determine the individual energy loads for each end-user appliance. The motivation to combine is taught in Tomlinson, as building a network model and deploying a trained network model in a system that already measures the aggregate home energy consumption to estimate individual energy loads representing a plurality of appliances for a plurality of customers reduces the computation and hardware maintenance cost for the system, thereby making the system more computationally efficient and easily updated and deployed with minimal impact to the residence, thereby improving scalability (Tomlinson [0015]-[0017]).
While Vlachopoulou in view of Tomlinson teaches receiving energy consumption values such as voltages, currents, admittances, and impedances to compute instantaneous power and an aggregate energy consumption signal for a residential home, Vlachopoulou in view of Tomlinson does not explicitly teach
… based on limited amounts of aggregate energy consumption data received at one or more time intervals …
… the aggregate energy consumption data … during a particular time interval of the one or more time intervals.
Monacchi 2014 teaches
… based on limited amounts of aggregate energy consumption data received at one or more time intervals (Examiner’s note: Under its broadest reasonable interpretation, the term “limited amounts of aggregate energy consumption data” in the context of the claim broadly indicates a set of energy consumption data samples associated with one or more energy consumption sources, and hence this limitation broadly recites receiving a set of energy consumption data samples associated with one or more energy consumption sources, where the samples are received at one or more time intervals. Monacchi 2014 teaches a general collection of active power measurements for different household devices for different types of households, where the sampling frequency for collecting these power measurements is at 1Hz, where the collection is performed on a daily basis over a span of a year for the different types of households. A person having ordinary skill in the art would understand that the unit ‘Hz’ indicates a unit of frequency of an event occurring at determined cycles per second, and hence the collection of these power measurements from different household devices at 1Hz on a daily basis over a span of a year corresponds to a set of energy consumption data samples associated with one or more energy consumption sources, where the samples are received at one or more time intervals (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs: “… The measurement campaign is carried out within the NOERGY project … For the selection of the features of interest we considered the requirements of load disaggregation applications … Accordingly, we decided to collect active power measurements at 1Hz, as this allows the identification of more than 8 devices through load disaggregation algorithms [1] …”; p.5 Section 3.2 Deployment: “… Campaign duration: The campaign was designed to last one year, in order to observe and be able to model seasonal consumption behavior of inhabitants …”; and p.9 Section 4.1 Non-Intrusive appliance load monitoring 2nd paragraph: “… For the evaluation we used the data of house with ID#0 and #2 for 7 consecutive days.”). Furthermore, the term “aggregate energy consumption data” broadly indicates a collection of energy consumption data representing a connected load for a particular household, which is the function that is provided by the ARM-based platform taught in Monacchi 2014, as it collects power measurements from devices and collects these measurements on this single platform, where these measurements are further aggregated or combined as a total household power demand or aggregated power draw (Monacchi 2014 p.6 Section 3.3 Measurement setting: “Our deployment consists of an ARM-based platform (e.g., Raspberry Pi or BeagleBone) connected to an Anker Astro E5 15000mAH external battery, as well as a Plugwise Basic kit. The Plugwise kit consists of a Zigbee network of 9 sensing outlets, each collecting active power measurements from the connected load. The collection takes place in epochs. …” and p.9 Section 4.1 Non-Intrusive appliance load monitoring, 2nd paragraph: “Our evaluation is based on the load disaggregator presented in [14], which uses particle filtering (PF) to estimate the appliance state of all used appliances. … the appliance models are combined into a fractional hidden Markov model (FHMM) modeling the total household power demand. The PF is used to estimate the household power demand according to the given appliance models … For the evaluation we used the data of house with ID#0 and #2 for 7 consecutive days. … The aggregated power draw is composed by 6 different appliances which are listed in Table 3. …”).).
… the aggregate energy consumption data … during a particular time interval of the one or more time intervals (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the set of energy consumption data samples associated with one or more energy consumption sources, where the samples are received at one or more time intervals. As indicated earlier, Monacchi 2014 teaches a general collection of active power measurements for different household devices for different types of households, where the sampling frequency for collecting these power measurements is at 1Hz, collected and monitored on a daily basis over a span of a year from the different types of households. A person having ordinary skill in the art would understand that the unit ‘Hz’ indicates a unit of frequency of an event occurring at determined cycles per second, and hence the collection of these power measurements from different household devices at 1Hz on a daily basis over a span of a year corresponds to a set of energy consumption data samples associated with one or more energy consumption sources, where the samples are received at one or more time intervals (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs; p.5 Section 3.2 Deployment; p.6 Section 3.3 Measurement setting; and p.9 Section 4.1 Non-Intrusive appliance load monitoring, 2nd paragraph).).
Both Vlachopoulou in view of Tomlinson and Monacchi 2014 are analogous art since they both teach training and deploying network models to estimate energy loads for residential end-user appliances.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collected energy/power measurements taught in Vlachopoulou in view of Tomlinson and perform the low frequency sampling at 1Hz taught in Monacchi 2014 in order to be able to identify and distinguish the multiple end-user devices present within a household. The motivation to combine is taught in Monacchi 2014, since the low frequency sampling (such as at 1Hz) adheres to the strict requirements for the disaggregation algorithms, as these requirements improves the model’s ability to identify and estimate different end-user devices, thereby improving the accuracy of the individual energy consumption estimates for each device provided by the network model (Monacchi 2014 p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs).
Regarding amended Claim 2, 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Currently Amended) The method of claim 1, wherein the plurality of first features include household or business properties, the plurality of second features include external conditions (Examiner’s note: As established earlier, this limitation exhibits a 112(b) lack of antecedent issue for the terms “the plurality of user features” and “the plurality of external features”, and hence for the purposes of examination, Examiner will treat this limitation according to the identified corrections. Hence this limitation broadly recites a plurality of first features related to a household or business, as well as a plurality of second features representing external conditions. As indicated earlier, Vlachopoulou teaches a network model structure containing nodes (representing model variables) and directed arcs/edges (representing relationships between variables), where each node represents collected features from different housing types, including variables                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                     (representing examples of household-related characteristics/features that correspond to a plurality of first features/user features) and variables solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD (representing examples of characteristics/features corresponding to a plurality of second features/external conditions) (Vlachopoulou p.820 Figure 2 and Table I; and p.820 col.2 2nd-3rd paragraphs).), and 
wherein the probabilistic relationships and dependencies are defined in the trained network model between (i) the household or business properties, (ii) the external conditions, (iii) the plurality of energy consumption sources, (iv) disaggregated energy consumption, and (v) aggregated energy consumption (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the probabilistic relationships and dependencies in the trained network model (represented as nodes and directed arcs/edges in a network model) are represented by different features and characteristics within the network model, such as those related to a household or business, external conditions, energy consumption sources, disaggregated energy consumption, and aggregated energy consumption. As indicated earlier, Vlachopoulou teaches a network model structure containing nodes (representing model variables) and directed arcs/edges (representing relationships between variables), where conditional probabilities are computed for each node in the network model, resulting in a trained network model containing probabilistic relationships and dependencies (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; and p.820 Section IV.A. Learning and Inference 1st paragraph). In the context of the network model taught in Vlachopoulou p.820 Figure 2 and Table I, variables                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                     (representing user features related to a household or business) and variables solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD (representing external conditions) are shown as nodes in the network model, which impact or influence variables/nodes                         
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     and actualCOP (where the variables collectively represent the energy consumption of an HVAC system, and the respective values of these variables represent thermal energy added/removed by a HVAC system and coefficient of performance of the HVAC system, respectively, where these values contribute to the total load in a household, and hence these variables/nodes represent examples of energy consumption sources and aggregated energy consumption variables). Similarly, Tomlinson also teaches building a Bayesian network probability model using collected data related to the types of appliances, number of appliances (corresponding to energy consumption sources), residential home location/building details and environmental temperature/humidity parameters, and using this Bayesian network model to compute the total power used in the home based on appliance state (representing aggregated energy consumption variables), and nominal power consumption of the appliance (representing disaggregated energy consumption variables) (Tomlinson [0021]-[0024]). Hence, as indicated earlier, when combined with the teachings of Vlachopoulou, a person having ordinary skill in the art would be able to apply this additional data taught in Tomlinson to extend the Bayesian network model taught in Vlachopoulou to include the additional types of appliances, and compute the total power used by these appliances and the respective nominal power consumption for each appliance based on the Bayesian network model, such that the resulting Bayesian network model includes the probabilistic relationships and dependencies for a plurality of energy consumption sources in order to compute the corresponding disaggregated energy consumption values as recited in this claim limitation.).
Regarding amended Claim 3, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Currently Amended) The method of claim 2, wherein the limited amounts of aggregate energy consumption data relate to at least one of the external conditions, the household or business properties, or the plurality of energy consumption sources (Examiner’s note: As indicated earlier, under its broadest reasonable interpretation, the term “limited amounts of aggregate energy consumption data” broadly indicates a set of energy consumption data samples associated with one or more energy consumption sources, and the term “household or business properties” broadly recite features or characteristics related to households or businesses, and hence this limitation broadly recites a set of energy consumption data samples associated with one or more consumption sources is related to at least one of external conditions, features or characteristics related to households or businesses, or the energy consumption sources. As indicated earlier, Monacchi 2014 teaches a general collection of active power measurements for different household devices for different types of households, where the sampling frequency for collecting these power measurements is at 1Hz (where the collection is performed on a daily basis over a span of a year for the different types of households), and hence correspond to limited amounts of aggregate consumption data relating to energy consumption sources and household properties (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs). Similarly, Tomlinson also teaches energy environmental sensors detecting environmental data such as temperature and humidity, where temperature and humidity affects the operation of devices such as air conditioning, heating, dehumidifier appliances, and hence this collection of information also corresponds to aggregate energy consumption data related to external conditions (Tomlinson Figure 2 and [0021]-[0022]).).
Regarding original Claim 4, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Original) The method of claim 1, wherein the network model comprises a Bayesian network model (Examiner’s note: As indicated earlier, Vlachopoulou teaches creating and determining the network structure of a dynamic Bayesian network (DBN) for modeling aggregated load for multiple end-user appliances (such as HVACs or water heaters) (Vlachopoulou p.820 Figure 2 and Table I, and p.819 Section III. HVAC Dynamic Bayesian Model 1st-2nd paragraphs). Tomlinson additionally teaches the probability model utilized in the Appliance Probability Estimator of the energy management system for performing energy disaggregation of multiple appliances/devices in a household is a Bayesian network (Tomlinson [0023]-[0024]).).
Regarding amended Claim 5, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Currently Amended) The method of claim 1, wherein a Bayesian network model utilizes a directed acyclic graph to represent the plurality of first features and the plurality of second features (Examiner’s note: As established earlier, this limitation exhibits a 112(b) lack of antecedent issue for the terms “the Bayesian network model”, “the user features” and “the external features”, and hence for the purposes of examination, Examiner will treat this limitation according to the identified corrections. As indicated earlier, Vlachopoulou teaches a Bayesian network model structure comprising of a series of nodes and directed edges, where this Bayesian network model is constructed based on a set of collected data based on prior knowledge identified as a set of evidence or knowledge variables (representing a set of first features) on a set of identified random variables (representing a set of second features) (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph). As indicated earlier, in the context of the Bayesian network model taught in Vlachopoulou p.820 Figure 2 and Table I, nodes                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                     represent examples of features or characteristics related to households or businesses (corresponding to a plurality of user features, p.820 col.2 2nd paragraph), and nodes                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                     and ToD represent examples of a plurality of external conditions or external features, where the graphical Bayesian network model containing these nodes and directed edges between nodes correspond to a directed acyclic graph (DAG).).
Regarding amended Claim 6, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Currently Amended) The method of claim 1, wherein each first feature or second feature is represented by a node in a Bayesian network model (Examiner’s note: As established earlier, this limitation exhibits a 112(b) lack of antecedent issue for the terms “each user feature” and “each external feature”, and hence for the purposes of examination, Examiner will treat this limitation according to the identified corrections. As indicated earlier, in the context of the network model taught in Vlachopoulou p.820 Figure 2 and Table I, nodes                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                     represent examples of household or business properties/characteristics (corresponding to a plurality of first features) and nodes solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD represent examples of external features and external conditions (corresponding to a plurality of second features).).
Regarding original Claim 7, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Original) The method of claim 6, wherein training the network model comprises using at least one of a structured learning process or a parameter learning process to train the network model (Examiner’s note: As indicated earlier, Vlachopoulou teaches creating and determining the network structure of a dynamic Bayesian network (DBN) for modeling aggregated load for multiple end-user appliances, where the creation and determination of the network structure of a DBN corresponds to a structured learning process (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; p.819 Section III. HVAC Dynamic Bayesian Model 1st-2nd paragraphs, and 3rd-5th paragraphs: “… There are diverse ways of deriving the network structure … The ETP model captures the relationships between a number of physical variables, some of which are listed in Table I. By combining an existing validated mathematical model, such as the ETP model, and the DBN probabilistic modeling features, a robust and powerful DBN model is derived. This DBN can model the behavior of multiple HVACs operating under different conditions and settings. … Examining the ETP model variables and their relationships aids in determining which variables will be used as nodes of the DBN and which edges will be added between nodes to express the existence of a relationship between them. …”; and p.820 Figure 2 and Table I). Vlachopoulou additionally teaches a learning phase in which the conditional probabilities are learned for each of the nodes, where the computation of these conditional probabilities during a learning phase correspond to a parameter learning process (Vlachopoulou p.820 Section IV.A. Learning and Inference 1st paragraph: “During the learning phase, the conditional probabilities, mentioned in Section II, for each node are derived. The conditional probability of a node expresses the likelihood of a node variable having a specific value, given the variable values of its parent nodes. The data used for learning should represent operational conditions of the system that the network is aiming to model.”).).
Regarding original Claim 8, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Original) The method of claim 7, wherein the structured learning process comprises determining, developing or specifying which nodes within the network model are influenced by or dependent upon other nodes, as well as which nodes are connected, and directions of each connection between different nodes (Examiner’s note: As indicated earlier, Vlachopoulou teaches creating and determining the Bayesian network model structure, where each node represents feature data obtained from different house types from newer to older houses, and the directed edges represent relationships between the nodes, and hence the process for creating and determining this network model structure exhibiting these properties corresponds to a structured learning process that determines, develops, or specifies which nodes are influenced by or dependent upon other nodes, as well as which nodes are connected, and directions of each connection between different nodes (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; p.819 Section III. HVAC Dynamic Bayesian Model 1st-2nd paragraphs, and 3rd-5th paragraphs; p.820 Figure 2 and Table I).).
Regarding original Claim 9, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Original) The method of claim 7, wherein the parameter learning process comprises determining or calculating a set of probabilities based on counting of a number of instances or occurrences of correlations between different features or sets of features (Examiner’s note: Under its broadest reasonable interpretation, the term “occurrences of correlations between different features or sets of features” broadly recites the presence of actions, events, or behaviors (where these actions, events, or behaviors correspond to features or sets of features), and hence this limitation broadly recites a parameter learning process involving determining probabilities based on either a count of a number of instances of a variable or the presence of actions, events, or behaviors represented by feature values or sets of features values. As indicated earlier, Vlachopoulou teaches a learning phase for the network model, where conditional probabilities are computed for each node in the network model according to the values of their corresponding parent variables, and as such the trained network model produced after the learning phase contains the definitions of these probabilistic relationships and dependencies (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; and p.820 Section IV.A. Learning and Inference 1st paragraph). In the context of the HVAC network model example shown in Vlachopoulou p.820 Figure 2, determining the amount of thermal energy removed or added to a house                         
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     and the resulting load depends on correlated feature variables such as the interior thermostat set point                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    , the current outdoor temperature                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and other thermal energy variables                         
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                     (which is dependent on the time-of-day feature variable ToD) and                         
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                        
                     (which is dependent on the solar irradiation variable solar). Vlachopoulou teaches that parameter learning involves varying the                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                     variable from 65F-70F, while data for summer months (June to August) were used for learning the parameter values corresponding to                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , solar irradiation solar, and time-of-day ToD variables (where these variables correspond to external behavior in the summer months), and hence this process for learning parameters over time by computing the respective probabilities for correlated feature variables represented by external summer time behavior corresponds to a parameter learning process for determining or calculating a set of probabilities based on occurrences of correlations between different features or sets of features (Vlachopoulou p.819 col.1 last paragraph-col.2 1st paragraph: “… The ability of DBNs to model changing behavior over time is an important feature for load modeling, because load is highly correlated to time and season-dependent variables …”; col.2 4th paragraph: “… The load is driven by                         
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     … The ON/OFF cycle is controlled by a thermostat … around the thermostat setpoint,                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    . … The current COP, actualCOP, is a function of the HVAC unit’s base efficiency, baseCOP, and the current outdoor temperature,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                     … These connections can be traced in Fig. 2, where the edges indicate dependency. The high degree of correlation between the load variable                         
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     and COP justifies the edges on the network connecting                         
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     to load and actualCOP to load.”; p.820 col.2 3rd paragraph: “… The HVAC                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                     varied in the range 65F-70F. The base or rated COP varied in the range of 1.5-3.5. Data for the three summer months, June to August, are used for learning …”).).
Regarding original Claim 10, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Original) The method of claim 7, wherein the structured learning process comprises initially training the network model using a set of baseline data (Examiner’s note: Under its broadest reasonable interpretation, the term “baseline data” broadly recites known or established data, and hence this limitation broadly recites using known or established data to train the network model. As indicated earlier, Vlachopoulou teaches a learning phase for the network model, where conditional probabilities are computed for each node in the network model using collected data or prior knowledge (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “… Every random variable has an associated conditional probability table which contains the probabilities of the variable being assigned to specific values or states based on the values of parent variables … Probabilities are derived from collected data or prior knowledge … Once a BN is constructed, the values of certain variables are set based on evidence or observations. We then compute the posterior probabilities of query variables given the set of evidence variables as knowledge.”; and p.820 Section IV.A. Learning and Inference 1st paragraph).) … 
… for establishing classification accuracy (Examiner’s note: Tomlinson teaches the decomposition module using “a priori” data retrieved from Internet databases, local information databases, and appliance template databases (such as maximum and minimum power levels for appliances, and duty cycles of appliances) as parameters to build the probability model, where these values represent forms of known or established data (Tomlinson [0022], [0024]: “… APE 72 uses a priori knowledge about the residence or commercial establishment such as dwelling size, dwelling age, occupant demographic, temperature, humidity, time, power measurement, etc., … as provided by Sensing Module 52 and Appliance Database 76. …”). Tomlinson further teaches that some of these known values (e.g., from the appliance template database) serve as initial parameters that can be learned and updated by the decomposition module as the actual appliance parameters over time, and as such the initial values of these parameters serve as baseline data for establishing classification accuracy (Tomlinson [0023]: “… the probabilities of the appliances states determined in the appliance state matrix are compared with a confidence threshold and if the probability values are higher than the confidence threshold, the appliance database is updated with the measured values for average power level, duty cycle, etc., using a feedback loop 77. In one embodiment, the confidence threshold may have a value of 90% (in other words, the confidence of appliance state matrix being accurate is 90%). In this way, the cognitive meter 50 can learn the appliance parameters for the specific appliances in the home, instead of relying on the data from the appliance template database.”).).
Regarding original Claim 14, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Original) The method of claim 1, wherein the disaggregated energy consumption values for the plurality of energy consumption sources are inferred or estimated by applying a maximum a posteriori estimation process to the network model (Examiner’s note: As indicated earlier, Vlachopoulou teaches determining conditional probabilities for each node in the network model, and performing inferencing to query the DBN for results. Vlachopoulou further teaches the querying is performed by computing the posterior probabilities of the query variables given the set of evidence variables as knowledge, where this computation of posterior probabilities during the inferencing process corresponds to a maximum a posteriori estimation process (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “… Once a BN is constructed, the values of certain variables are set based on evidence or observations. We then compute the posterior probabilities of query variables given the set of evidence variables as knowledge. Inferencing refers to the propagation of the evidence through the BN followed by the computation of the updated probabilities of the query variables.”; p.820 Section IV.A. Learning and Inference 2nd paragraph: “… After the learning stage is complete, inferencing can be used to query the DBN for results…”; and p.821 col.2 2nd paragraph-p.823 col.1 1st paragraph, where this section explains the inferencing/querying process to produce estimates in more detail).).
 Regarding original Claim 15, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 1, wherein the one or more time intervals comprise daily, weekly, monthly, or yearly intervals (Examiner’s note: As indicated earlier, Monacchi 2014 teaches a general collection of active power measurements for different household devices for different types of households, where the sampling frequency for collecting these power measurements is at 1Hz (where the collection is performed on a daily basis over a span of a year for the different types of households), where the collection over a span of a year corresponds to a yearly interval. Monacchi 2014 further teaches an example where data for a particular house type is collected and monitored on a daily basis for 7 consecutive days, where the collection and monitoring of these power measurements on a daily basis for 7 consecutive days corresponds to daily intervals (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs: “… The measurement campaign is carried out within the NOERGY project … For the selection of the features of interest we considered the requirements of load disaggregation applications … Accordingly, we decided to collect active power measurements at 1Hz, as this allows the identification of more than 8 devices through load disaggregation algorithms [1] …”; p.5 Section 3.2 Deployment; and p.9 Section 4.1 Non-Intrusive appliance load monitoring 2nd paragraph: “… For the evaluation we used the data of house with ID#0 and #2 for 7 consecutive days.”).).
Regarding original Claim 16, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Original) The method of claim 1, wherein the plurality of second features comprise geophysical and/or building characteristics (Examiner’s note: As established earlier, this limitation exhibits a 112(b) lack of antecedent issue for the term “the plurality of external features”, and hence for the purposes of examination, Examiner will treat this limitation according to the identified corrections. Tomlinson teaches collecting additional parameters other than power measurements, such as residential home location/building details and environmental temperature/humidity parameters based on season/time-of-day and duty cycle operations to build the probability model/Bayesian network used in the Appliance Probability Estimator, where these additional parameters other than power measurements that includes residential home location/building details correspond to features associated with geophysical and/or building characteristics (Tomlinson [0021]-[0022]: “… the decomposition module uses knowledge of installation location of the cognitive energy meter system to gather additional Meta data related to the customer site … a global positioning system (GPS) module may be used along with the sensing module to detect the consumer location data … The information obtained from Internet databases may be used to determine … home details such as home value, square footage, number of stories number of bedrooms and bathrooms, type of heating and cooling system, and year built … If environmental sensors 66 (such as temperature and humidity sensors) are not present, environmental data may be obtained by internet databases 70, if desired. The appliance template database 69 has information regarding the typical maximum and minimum power levels for appliances, and typical duty cycles of appliances. The planning module 57 uses the data received by the orientation module 56 from the databases 68, 69, 70 to fill the appliance database with the probability that a particular appliance is installed in the house, and the probability it is on a specific time (season, time-of-day, etc.) …”).).
Regarding original Claim 17, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Original) The method of claim 16, wherein the geophysical and/or building characteristics include at least one of a heating degree day (HDD) metric, a cooling degree day (CDD) metric, a year-made metric, a building type metric, a locational metric, or a climate metric (Examiner’s note: As indicated earlier, Tomlinson teaches collecting additional parameters other than power measurements such as residential home location/building details and environmental temperature/humidity parameters based on season/time-of-day and duty cycle operations, where the installation location and GPS coordinates of the residential home location correspond to locational metrics, building details such as year built corresponds to year-made metrics, and the environmental temperature/humidity parameters correspond to climate metrics (Tomlinson [0021]-[0022]).).
Regarding original Claim 18, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Original) The method of claim 1, wherein at least some of the plurality of different energy consumption sources are associated with an electric appliance or a gas appliance (Examiner’s note: As indicated earlier, Tomlinson teaches an energy measurement system installed at each customer site (“a plurality of customers”), where the system contains a decomposition module with an Appliance Probability Estimator element (APE) that utilizes an appliance probability model to determine the appliance probability status for a plurality of appliances in a residential home, where the plurality of appliances in the residential home include general purpose lighting, computer, refrigerator, microwave oven and television (corresponding to examples of electric appliances) and heating and hot tub, stove (corresponding to examples of gas appliances) (Tomlinson Figures 1 and 2, [0016]).).
Regarding original Claim 19, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Original) The method of claim 1, wherein the limited amounts of aggregate energy consumption data include one or more inputs from one or more of a plurality of customers (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the sources of the sampled low frequency data originating from one or more of a plurality of customers. Under its broadest reasonable interpretation, this limitation broadly recites the features and characteristics of the households from which the low frequency data is being sampled. As indicated earlier, Monacchi 2014 teaches general collection of active power measurements for different types of households, where each of these household types correspond to one or more of a plurality of customers (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs: “… Household selection: The selection of householders was driven by the findings identified in [2]. … we wanted to promote diversity of scenarios, for instance involving different types of dwellings and consumers. A more detailed description of the scenarios is reported in Section 3.2.”; and pp.5-6 Section 3.2 Deployment).), 
wherein the one or more inputs comprise a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, and/or a heating input (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the features and characteristics of the households from which the low frequency data is being sampled. As indicated earlier, Monacchi 2014 teaches general collection of active power measurements for different types of households, where each of these household types represent either a detached house, terraced house, or apartment (thus corresponding to a housing type input) with various number of occupants (corresponding to an occupant amount input) (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs; and pp.5-6 Section 3.2 Deployment: “… we are collecting consumption data in the following scenarios: House #0 a detached house with 2 floors in Spittal an der Drau (AT). The residents are a retired couple … House #2 an apartment with 1 floor in Klagenfurt (AT). The residents are a young couple … House #7 a terraced house with 3 floors in Udine, (IT). The residents are a mature couple (1 working part-time and 1 full time), living with two young children …”).).
Regarding original Claim 20, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
(Original) The method of claim 1, further comprising: dynamically updating the trained network model, based on changes to the limited amounts of aggregate energy consumption data received at the one or more time intervals (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites updating the network model based on changes to the input data received over time. As indicated earlier, Vlachopoulou teaches a dynamic Bayesian network, where changes to the input model variables (such as solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD) are provided to the network model over time (thus corresponding to dynamically updating the trained network model, based on received changes) (Vlachopoulou p.819 col.1 Section II. Dynamic Bayesian Networks 2nd paragraph; p.819 Section III. HVAC Dynamic Bayesian Model 2nd paragraph; and p.820 Figure 2). As indicated earlier, Monacchi 2014 teaches a general collection of active power measurements for different household devices for different types of households, where the sampling frequency for collecting these power measurements is at 1Hz (where the collection is performed on a daily basis over a span of a year for the different types of households) (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs). Hence, when combined with the teachings of Vlachopoulou, a person having ordinary skill in the art would be able to apply this additional collected data (collected over a daily basis) taught in Monacchi 2014 to extend and update the Bayesian network model taught in Vlachopoulou such that the resulting Bayesian network model contains the changed input data collected over time, thus corresponding to dynamically updating the trained network model based on changes to the limited amounts of data received at the one or more time intervals.).
Regarding new Claim 21, 
Claim 21 recites a method of determining energy consumption, where the method comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claims 1 and 20, and hence is rejected under similar rationale and motivations provided by Vlachopoulou, Tomlinson, and Monacchi 2014 as indicated in Claims 1 and 20. In addition, as indicated earlier, Vlachopoulou p.820 Figure 2 and Table I teaches these nodes comprise of model variables, where in the context of the HVAC network model example, these variables are collected from different house types (Vlachopoulou p.820 col.2 2nd-3rd paragraphs) and include household-related characteristics/features (e.g., variables/nodes such as                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                    , representing examples of features that correspond to a plurality of first user features) and external characteristics/features (e.g., variables/nodes solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD, representing examples of a plurality of external features that are independent of the user features). These characteristics/features are further aggregated into common model variables (                        
                            
                                
                                    U
                                
                                
                                    A
                                
                            
                        
                    ,                         
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                        
                    , etc.) and feed into variables representing aggregated load for single and multiple appliances (                        
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     and load), where the directed arcs between these nodes represent probabilistic relationships and dependencies between the plurality of user features and plurality of independent external features for a plurality of customers represented by the different house types (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; and p.820 Figure 2 and Table I).
Regarding new Claim 22, 
Claim 22 recites a method of determining energy consumption, where the method comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claims 1 and 4, and hence is rejected under similar rationale and motivations provided by Vlachopoulou, Tomlinson, and Monacchi 2014 as indicated in Claims 1 and 4. In addition, as indicated earlier, Vlachopoulou p.820 Figure 2 and Table I teaches these nodes comprise of model variables, where in the context of the HVAC network model example, these variables are collected from different house types (Vlachopoulou p.820 col.2 2nd-3rd paragraphs) and include household-related characteristics/features (e.g., variables/nodes such as                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                    , representing examples of features that correspond to a plurality of user features) and external characteristics/features (e.g., variables/nodes solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD, representing examples of a plurality of external features that are independent of the first user features). These characteristics/features are further aggregated into common model variables (                        
                            
                                
                                    U
                                
                                
                                    A
                                
                            
                        
                    ,                         
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                        
                    , etc.) and feed into variables representing aggregated load for single and multiple appliances (                        
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     and load), where the directed arcs between these nodes represent probabilistic relationships and dependencies between the plurality of user features and plurality of independent external features for a plurality of customers represented by the different house types (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; and p.820 Figure 2 and Table I).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Vlachopoulou et al., Aggregated Residential Load Modeling Using Dynamic Bayesian Networks, published in 2014 IEEE International Conference on Smart Grid Communications, November 3-6 2014 [hereafter referred as Vlachopoulou], in view of Tomlinson, Jr., et al., U.S. PGPUB 2010/0305889, published 12/2/2010 [hereafter referred as Tomlinson], in further view of Monacchi et al., GREEND: An Energy Consumption Dataset of Households in Italy and Austria, arXiv:1405.3100v2, May 22 2014 [hereafter referred as Monacchi 2014] as applied to Claim 10; in even further view of Monacchi et al., Strategies for Domestic Energy Consumption in Carinthia and Friuli-Venezia Giulia, published in IECON 2013 39th Annual Conference of the IEEE Industrial Electronics Society, November 10-13 2013 [hereafter referred as Monacchi 2013].
Regarding original Claim 11, 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 as applied to Claim 10 teaches
(Original) The method of claim 10.
While Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches accessing baseline data from public/Internet or local databases, Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 does not explicitly teach
… wherein the set of baseline data comprises data acquired from one or more residential energy consumption surveys.
Monacchi 2013 teaches
… wherein the set of baseline data comprises data acquired from one or more residential energy consumption surveys (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites obtaining known or established data (“baseline data”) through residential energy consumption surveys. Monacchi 2013 teaches determining residential household information such as home size, number of floor, ownership, type of appliances/devices, number of occupants through a web-based survey containing energy-related and household/demographic questions (Monacchi 2013 p.4792 col.2 Section III.A. Experimental Design: “… we conducted a small study in which we ran a web-based survey on our project website. We studied characteristics of households (e.g., size and ownership), type of devices used and occupant behavior, as they all affect energy use. … The survey … consisted of 43 questions grouped in 5 different sections: 1) Household information; 2) Use of electric devices; 3) Sensitivity towards energy consumption and renewable energy generation; 4) Sensitivity and expectations towards technology; and 5) Demographic information.”, and III.B. Pre-processing and feature-extraction: “… we defined a list of properties of interest (Table I) … Feature vectors were automatically extracted from the pre-processed entries using the R statistical environment. …”; and p.4793 Table I).).
Both Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 and Monacchi 2013 are analogous art since they both teach creating datasets used for determining energy disaggregation among household appliances.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the public/Internet and local appliance databases taught in Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 and enhance them with information produced by the residential energy consumption surveys taught in Monacchi 2013 as a way to further collect baseline data to be used for energy disaggregation among household appliances. The motivation to combine is taught in Monacchi 2013, as a way to collect data that highlights differences and commonalities in circumstances and lifestyles that might affect overall energy profiles of different households, resulting in a more diverse dataset that produces a more robust model that can be applied in a variety of different scenarios (Monacchi 2013 p.4791 col.2 Section I. Introduction 1st-2nd paragraphs).
Regarding original Claim 12, 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014, in even further view of Monacchi 2013 teaches
(Original) The method of claim 11, wherein the one or more residential energy consumption surveys comprise at least one binary response question or open-ended question (Examiner’s note: As indicated earlier, Monacchi 2013 teaches determining residential household information such as home size, number of floor, ownership, type of appliances/devices, number of occupants through a web-based survey containing energy-related, household, and demographic questions, where the responses to questions regarding the number of floors, number of inhabitants, laundry times per month, number of air conditioning units, etc., are marked as quantitative variables, and the response to questions regarding ownership and presence of certain appliances (e.g., electric hob, electric oven, energy-saving light bulbs) marked as binary variables (Monacchi 2013 p.4792 col.2 Section III.A. Experimental Design and p.4793 Table I). A person having ordinary skill in the art would understand that the binary response to an ownership question or presence/absence of certain appliances corresponds to a binary response question, while those responses to questions containing quantitative values (e.g., number of floors, number of inhabitants, laundry times per month, number of air conditioning units, etc.) correspond to open-ended questions.).
Regarding original Claim 13, 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014, in even further view of Monacchi 2013 teaches
(Original) The method of claim 11, wherein the set of baseline data further comprises data that is inferred from partial or limited responses to the one or more residential energy consumption surveys (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites using the survey-based baseline data to draw additional conclusions to the information. Monacchi 2013 teaches a pre-processing step where certain collected data are assigned numerical meanings, where these numerical meanings are used to further draw conclusions from the data. Using the example “frequency of use of air conditioners”, Monacchi 2013 teaches assigning ordinal values and computing the median response, to draw a conclusion that air conditioners were used for less than two hours per day in the warm period of the year, such that this conclusion based on the median response corresponds to data that is inferred from limited responses to the one or more residential energy consumption surveys (Monacchi 2013 p.4792 col.1 Section III.B Pre-processing and feature extraction, 1st paragraph: “… To ease the analysis stage … we assigned a numerical meaning to each ordinal variable (e.g., frequency of use of air conditioners) …”; and p.4793 col.2 1st paragraph: “… To find the frequency of use of air conditioners we assigned 1 to the frequency value “not every day”, 2 to “less than two hours per day” and 3 to “more than two hours per day”. Since it is an ordinal variable we found that the median value is 2, which corresponds to using air conditioners for less than two hours per day in the warm period of the year …”).).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121